
	
		I
		111th CONGRESS
		1st Session
		H. R. 3713
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Mr. Rogers of
			 Michigan (for himself, Mrs.
			 Blackburn, Mr. Shimkus,
			 Mr. Pitts,
			 Mrs. Myrick,
			 Mrs. Bono Mack,
			 Mr. Buyer,
			 Mr. Upton, and
			 Mr. Hall of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Ways and
			 Means, Education and
			 Labor, Appropriations, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide bipartisan solutions to lower health costs,
		  increase access to affordable coverage, and give patients more choices and
		  control.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the American Health Care Solutions
			 Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Rule of construction regarding prohibition on authority
				to ration health care.
					Title I—Expanding Access to Coverage
					Subtitle A—Protecting Affordability Through Reinsurance or
				High Risk Pooling
					Sec. 101. Ensuring affordability for all through special
				pooling of cost for those with pre-existing conditions and many health care
				needs.
					Subtitle B—Individual membership associations
					Sec. 111. Expansion of access and choice of health insurance
				coverage through individual membership associations (IMAs).
					Subtitle C—Association health plans
					Sec. 121. Rules governing association health plans.
					Sec. 122. Clarification of treatment of single employer
				arrangements.
					Sec. 123. Enforcement provisions relating to association health
				plans.
					Sec. 124. Cooperation between Federal and State
				authorities.
					Sec. 125. Effective date and transitional and other
				rules.
					Subtitle D—Purchasing insurance across State lines
					Sec. 131. Cooperative governing of individual health insurance
				coverage.
					Sec. 132. Severability.
					Subtitle E—Protecting Patients from Rescissions
					Sec. 141. Opportunity for independent, external third party
				reviews of certain nonrenewals and discontinuations, including rescissions, of
				individual health insurance coverage.
					Title II—Promoting patient choice
					Subtitle A—Credit for small employers adopting auto-Enrollment
				and defined contribution options
					Sec. 201. Credit for small employers adopting auto-enrollment
				and defined contribution options.
					Subtitle B—Tax incentives for long-Term care
				insurance
					Sec. 211. Treatment of premiums on qualified long-term care
				insurance contracts.
					Sec. 212. Credit for taxpayers with long-term care
				needs.
					Sec. 213. Additional consumer protections for long-term care
				insurance.
					Subtitle C—Comparative effectiveness research
					Sec. 221. Prohibition on Certain Uses of Data Obtained from
				Comparative Effectiveness Research; Accounting for Personalized Medicine and
				Differences in Patient Treatment Response.
					Subtitle D—Programs of health promotion or disease
				prevention
					Sec. 231. Programs of health promotion or disease
				prevention.
					Title III—Strengthening safety net programs
					Subtitle A—Beneficiary choice under Medicaid and
				SCHIP
					Sec. 301. Easing administrative barriers to State cooperation
				with employer-sponsored insurance coverage.
					Sec. 302. Improving beneficiary choice in SCHIP.
					Sec. 303. Application to Medicaid.
					Sec. 304. Expansion of health opportunity account
				program.
					Sec. 305. Verification requirements to prevent illegal aliens
				from receiving Medicaid benefits.
					Subtitle B—Community Health Centers
					Sec. 311. Increased funding.
					Title IV—Expanding health savings accounts
					Sec. 401. Allow both spouses to make catch-up contributions to
				the same HSA account.
					Sec. 402. Provisions relating to Medicare.
					Sec. 403. Individuals eligible for veterans benefits for a
				service-connected disability.
					Sec. 404. Individuals eligible for Indian Health Service
				assistance.
					Sec. 405. FSA and HRA termination to fund HSAS.
					Sec. 406. Purchase of health insurance from HSA
				account.
					Sec. 407. Special rule for certain medical expenses incurred
				before establishment of account.
					Sec. 408. Preventive care prescription drug
				clarification.
					Sec. 409. Qualified medical expenses.
					Title V—Medical liability reform
					Subtitle A—Medical liability
					Sec. 501. Encouraging speedy resolution of claims.
					Sec. 502. Compensating patient injury.
					Sec. 503. Maximizing patient recovery.
					Sec. 504. Additional health benefits.
					Sec. 505. Punitive damages.
					Sec. 506. Authorization of payment of future damages to
				claimants in HEALTH care lawsuits.
					Sec. 507. Definitions.
					Sec. 508. Effect on other laws.
					Sec. 509. State flexibility and protection of states’
				rights.
					Sec. 510. Applicability; effective date.
					Sec. 511. Sense of Congress.
					Subtitle B—Liability protection for Community Health Center
				volunteers
					Sec. 521. Health centers under Public Health Service Act;
				liability protections for volunteer practitioners.
					Title VI—Miscellaneous
					Subtitle A—Fighting fraud and abuse
					Sec. 601. Provide adequate funding to HHS OIG and
				HCFAC.
					Sec. 602. Increased civil money penalties and criminal fines
				for Medicare fraud and abuse.
					Sec. 603. Increased sentences for felonies involving Medicare
				fraud and abuse.
					Sec. 604. Illegal distribution of a Medicare or Medicaid
				beneficiary identification or provider number.
					Sec. 605. Use of technology for real-time data
				review.
					Subtitle B—State transparency plan portal
					Sec. 611. Providing information on health coverage options and
				health care providers.
					Sec. 612. Establishment of performance-based quality
				measures.
					Subtitle C—Medicare Accountable Care Organization
				demonstration program
					Sec. 621. Medicare Accountable Care Organization demonstration
				program.
					Subtitle D—Repeal of Unused Stimulus Funds
					Sec. 631. Rescission and repeal in ARRA.
				
			2.Rule of
			 construction regarding prohibition on authority to ration health
			 careNothing in this Act may
			 be construed to authorize the Federal Government to ration health care for the
			 American people.
		IExpanding Access
			 to Coverage
			AProtecting
			 Affordability Through Reinsurance or High Risk Pooling
				101.Ensuring
			 affordability for all through special pooling of cost for those with
			 pre-existing conditions and many health care needs
					(a)State
			 requirement
						(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, each State shall ensure an adequate financial backstop to mitigate
			 the cost of high risk individuals in the State through—
							(A)a qualified State
			 reinsurance program described in subsection (b); or
							(B)a qualifying State
			 high risk pool described in subsection (c)(1); and
							(C)subject to
			 paragraph (4), contribute to the ongoing stability of the arrangement through
			 State assessments or allocation of other State funds that are not otherwise
			 used on State health care programs.
							(2)PreferenceBeginning
			 3 years after the date of the enactment of this Act, the Secretary, in awarding
			 any competitive grant and for which only States are eligible to apply, shall
			 give preference to a State with a program that meets the requirements of
			 paragraph (1).
						(3)Relation to
			 current qualified high risk pool program operating a qualified high risk
			 poolIn the case of a State that is operating a current section
			 2745 qualified high risk pool as of the date of the enactment of this
			 Act—
							(A)as of the date
			 that is 2 years after the date of the enactment of this Act, such a pool shall
			 not be treated as a qualified high risk pool under section 2745 of the Public
			 Health Service Act (42 U.S.C. 300gg–45) unless the pool is a qualifying State
			 high risk pool described in subsection (c)(1); and
							(B)current funding
			 sources may be used to transition from operation of such a pool to operation of
			 a qualified State reinsurance program described in subsection (b).
							(4)Application of
			 fundsIf the program or pool operated under paragraph (1)(A) is
			 in sound financial condition as demonstrated by audited financial statements
			 and actuarial certification and is approved as an appropriate financial
			 backstop by the State Insurance Commissioner involved, the requirement of
			 paragraph (1)(C) shall be waived.
						(b)Qualified State
			 reinsurance program
						(1)Form of
			 programA qualified State reinsurance program may provide
			 reinsurance—
							(A)on a prospective
			 or retrospective basis; and
							(B)on a basis that
			 protects health insurance issuers against the annual aggregate spending of
			 their enrollees as well as purchase protection against individual catastrophic
			 costs.
							(2)Satisfaction of
			 hipaa requirementA qualified
			 State reinsurance program shall be deemed, for purposes of section 2745 of the
			 Public Health Service Act (42 U.S.C. 300gg–45), to be a qualified high-risk
			 pool under such section.
						(c)Qualifying State
			 high risk pool
						(1)In
			 generalA qualifying State high risk pool described in this
			 subsection means a current section 2745 qualified high risk pool that meets the
			 following requirements:
							(A)The pool offers
			 assistance to low-income individuals as applicable and may incorporate
			 applicable Federal and State programs for eligible individuals to meet this
			 purpose.
							(B)The pool provides
			 a variety of coverage options, one of which must be a high deductible health
			 plan that may be coupled with a health savings account.
							(C)The pool is funded
			 with a stable funding source that is not solely dependent on an appropriation
			 from a State legislature.
							(D)The pool
			 eliminates waiting lists and pre-existing conditions exclusionary periods so
			 that all eligible residents who are seeking coverage through the pool can
			 receive coverage through the pool.
							(E)The pool allows
			 for coverage of individuals who, but for the 24-month disability waiting period
			 under section 226(b) of the Social Security Act, would be eligible for Medicare
			 during the period of such waiting period.
							(F)The pool does not
			 charge participants more than 150 percent of the average premium for individual
			 market coverage in that State.
							(G)The pool conducts
			 education and outreach initiatives so that residents and brokers understand
			 that the pool is available to eligible residents.
							(H)The pool does not
			 impose lifetime or annual limits on benefits.
							(2)Relation to
			 section 2745As of the date
			 that is 2 years after the date of the enactment of this Act, a pool shall not
			 qualify as a qualified high risk pool under section 2745 of the Public Health
			 Service Act (42 U.S.C. 300gg–45) unless the pool is a qualifying State high
			 risk pool described in paragraph (1).
						(d)WaiversIn
			 order to accommodate new and innovative programs, the Secretary may waive such
			 requirements of this section for qualified State reinsurance programs and for
			 qualifying State high risk pools as the Secretary deems appropriate.
					(e)FundingIn addition to any other amounts
			 appropriated, there are authorized to be appropriated to carry out section 2745
			 of the Public Health Service Act (42 U.S.C. 300gg–45) (including through a
			 program or pool described in subsection (a)(1)), $20,000,000,000 for Fiscal
			 Years 2010 through 2019 to carry out this section.
					(f)DefinitionsIn
			 this section:
						(1)Current section
			 2745 qualified high risk poolThe term current section 2745
			 qualified high risk pool has the meaning given the term qualified
			 high risk pool under section 2745(g) of the Public Health Service Act
			 (42 U.S.C. 300gg–45(g)) as in effect as of the date of the enactment of this
			 Act.
						(2)Health insurance
			 coverageThe term
			 health insurance coverage has the meaning given such term in
			 section 2791 of the Public Health Service Act (42 U.S.C. 300gg–91).
						(3)Health insurance
			 issuerThe term health
			 insurance issuer has the meaning given such term in section 2791 of the
			 Public Health Service Act (42 U.S.C. 300gg–91).
						(4)Qualified State
			 reinsurance programThe term
			 qualified State reinsurance program means a program operated by a
			 State or a State authorized program that provides reinsurance for health
			 insurance coverage offered in the individual or the small group market in
			 accordance with the model for such a program established (as of the date of the
			 enactment of this Act).
						(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(6)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act.
						BIndividual
			 membership associations
				111.Expansion of
			 access and choice of health insurance coverage through individual membership
			 associations (IMAs)The
			 Public Health Service Act (42 U.S.C.
			 201 et seq.) is amended by adding at the end the following new title:
					
						XXXIIndividual
				Membership Associations
							3101.Definition of
				individual membership association (IMA)
								(a)In
				GeneralFor purposes of this title, the terms individual
				membership association and IMA mean a legal entity that
				meets the following requirements:
									(1)OrganizationThe
				IMA is an organization operated under the direction of an association (as
				defined in section 3104(1)).
									(2)Offering health
				benefits coverage
										(A)Different
				groupsThe IMA, in conjunction with those health insurance
				issuers that offer health benefits coverage through the IMA, makes available
				health benefits coverage in the manner described in subsection (b) to all
				members of the IMA and the dependents of such members in the manner described
				in subsection (c)(2) at rates that are established by the health insurance
				issuer on a policy or product specific basis and that may vary only as
				permissible under State law.
										(B)Nondiscrimination
				in coverage offered
											(i)In
				GeneralSubject to clause (ii), the IMA may not offer health
				benefits coverage to a member of an IMA unless the same coverage is offered to
				all such members of the IMA.
											(ii)ConstructionNothing
				in this title shall be construed as requiring or permitting a health insurance
				issuer to provide coverage outside the service area of the issuer, as approved
				under State law, or requiring a health insurance issuer from excluding or
				limiting the coverage on any individual, subject to the requirement of section
				2741.
											(C)No financial
				underwritingThe IMA provides health benefits coverage only
				through contracts with health insurance issuers and does not assume insurance
				risk with respect to such coverage.
										(3)Geographic
				areasNothing in this title shall be construed as preventing the
				establishment and operation of more than one IMA in a geographic area or as
				limiting the number of IMAs that may operate in any area.
									(4)Provision of
				administrative services to purchasers
										(A)In
				GeneralThe IMA may provide administrative services for members.
				Such services may include accounting, billing, and enrollment
				information.
										(B)ConstructionNothing
				in this subsection shall be construed as preventing an IMA from serving as an
				administrative service organization to any entity.
										(5)Filing
				informationThe IMA files with the Secretary information that
				demonstrates the IMA’s compliance with the applicable requirements of this
				title.
									(b)Health benefits
				coverage requirements
									(1)Compliance with
				consumer protection requirementsAny health benefits coverage
				offered through an IMA shall—
										(A)be underwritten by
				a health insurance issuer that—
											(i)is
				licensed (or otherwise regulated) under State law, and
											(ii)meets all
				applicable State standards relating to consumer protection, subject to section
				3002(b), and
											(B)subject to
				paragraph (2), be approved or otherwise permitted to be offered under State
				law.
										(2)Examples of
				types of coverageThe benefits coverage made available through an
				IMA may include, but is not limited to, any of the following if it meets the
				other applicable requirements of this title:
										(A)Coverage through a
				health maintenance organization.
										(B)Coverage in
				connection with a preferred provider organization.
										(C)Coverage in
				connection with a licensed provider-sponsored organization.
										(D)Indemnity coverage
				through an insurance company.
										(E)Coverage offered
				in connection with a contribution into a medical savings account, health
				savings account, or flexible spending account.
										(F)Coverage that
				includes a point-of-service option.
										(G)Any combination of
				such types of coverage.
										(3)Wellness bonuses
				for health promotionNothing in this title shall be construed as
				precluding a health insurance issuer offering health benefits coverage through
				an IMA from establishing premium discounts or rebates for members or from
				modifying otherwise applicable copayments or deductibles in return for
				adherence to programs of health promotion and disease prevention so long as
				such programs are agreed to in advance by the IMA and comply with all other
				provisions of this title and do not discriminate among similarly situated
				members.
									(c)Members; health
				insurance issuers
									(1)Members
										(A)In
				GeneralUnder rules established to carry out this title, with
				respect to an individual who is a member of an IMA, the individual may enroll
				for health benefits coverage (including coverage for dependents of such
				individual) offered by a health insurance issuer through the IMA.
										(B)Rules for
				enrollmentNothing in this paragraph shall preclude an IMA from
				establishing rules of enrollment and reenrollment of members. Such rules shall
				be applied consistently to all members within the IMA and shall not be based in
				any manner on health status-related factors.
										(2)Health insurance
				issuersThe contract between an IMA and a health insurance issuer
				shall provide, with respect to a member enrolled with health benefits coverage
				offered by the issuer through the IMA, for the payment of the premiums
				collected by the issuer.
									3102.Application of
				certain laws and requirementsState laws insofar as they relate to any of
				the following are superseded and shall not apply to health benefits coverage
				made available through an IMA:
								(1)Benefit
				requirements for health benefits coverage offered through an IMA, including
				(but not limited to) requirements relating to coverage of specific providers,
				specific services or conditions, or the amount, duration, or scope of benefits,
				but not including requirements to the extent required to implement title XXVII
				or other Federal law and to the extent the requirement prohibits an exclusion
				of a specific disease from such coverage.
								(2)Any other
				requirements (including limitations on compensation arrangements) that,
				directly or indirectly, preclude (or have the effect of precluding) the
				offering of such coverage through an IMA, if the IMA meets the requirements of
				this title.
								Any State
				law or regulation relating to the composition or organization of an IMA is
				preempted to the extent the law or regulation is inconsistent with the
				provisions of this title.3103.Administration
								(a)In
				GeneralThe Secretary shall administer this title and is
				authorized to issue such regulations as may be required to carry out this
				title. Such regulations shall be subject to Congressional review under the
				provisions of chapter 8 of title 5, United States Code. The Secretary shall
				incorporate the process of deemed file and use with respect to
				the information filed under section 3001(a)(5)(A) and shall determine whether
				information filed by an IMA demonstrates compliance with the applicable
				requirements of this title. The Secretary shall exercise authority under this
				title in a manner that fosters and promotes the development of IMAs in order to
				improve access to health care coverage and services.
								(b)Periodic
				reportsThe Secretary shall submit to Congress a report every 30
				months, during the 10-year period beginning on the effective date of the rules
				promulgated by the Secretary to carry out this title, on the effectiveness of
				this title in promoting coverage of uninsured individuals. The Secretary may
				provide for the production of such reports through one or more contracts with
				appropriate private entities.
								3104.DefinitionsFor purposes of this title:
								(1)AssociationThe
				term association means, with respect to health insurance coverage
				offered in a State, an association which—
									(A)has been actively
				in existence for at least 5 years;
									(B)has been formed
				and maintained in good faith for purposes other than obtaining
				insurance;
									(C)does not condition
				membership in the association on any health status-related factor relating to
				an individual (including an employee of an employer or a dependent of an
				employee); and
									(D)does not make
				health insurance coverage offered through the association available other than
				in connection with a member of the association.
									(2)DependentThe
				term dependent, as applied to health insurance coverage offered by
				a health insurance issuer licensed (or otherwise regulated) in a State, shall
				have the meaning applied to such term with respect to such coverage under the
				laws of the State relating to such coverage and such an issuer. Such term may
				include the spouse and children of the individual involved.
								(3)Health benefits
				coverageThe term health benefits coverage has the
				meaning given the term health insurance coverage in section 2791(b)(1).
								(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2).
								(5)Health
				status-related factorThe term health status-related
				factor has the meaning given such term in section 2791(d)(9).
								(6)IMA; individual
				membership associationThe terms IMA and
				individual membership association are defined in section
				3101(a).
								(7)MemberThe
				term member means, with respect to an IMA, an individual who is a
				member of the association to which the IMA is offering
				coverage.
								.
				CAssociation health
			 plans
				121.Rules governing
			 association health plans
					(a)In
			 GeneralSubtitle B of title I
			 of the Employee Retirement Income Security Act
			 of 1974 is amended by adding after part 7 the following new
			 part:
						
							8RULES GOVERNING
				ASSOCIATION HEALTH PLANS
								801.Association
				health plans
									(a)In
				GeneralFor purposes of this part, the term association
				health plan means a group health plan whose sponsor is (or is deemed
				under this part to be) described in subsection (b).
									(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
										(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining or providing medical care;
										(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership in the sponsor; and
										(3)does not condition
				membership, such dues or payments, or coverage under the plan on the basis of
				health status-related factors with respect to the employees of its members (or
				affiliated members), or the dependents of such employees, and does not
				condition such dues or payments on the basis of group health plan
				participation.
										Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), and (3) shall be deemed to be a sponsor described in this
				subsection.802.Certification
				of association health plans
									(a)In
				GeneralThe applicable authority shall prescribe by regulation a
				procedure under which, subject to subsection (b), the applicable authority
				shall certify association health plans which apply for certification as meeting
				the requirements of this part.
									(b)StandardsUnder
				the procedure prescribed pursuant to subsection (a), in the case of an
				association health plan that provides at least one benefit option which does
				not consist of health insurance coverage, the applicable authority shall
				certify such plan as meeting the requirements of this part only if the
				applicable authority is satisfied that the applicable requirements of this part
				are met (or, upon the date on which the plan is to commence operations, will be
				met) with respect to the plan.
									(c)Requirements
				Applicable to Certified PlansAn association health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
									(d)Requirements for
				Continued CertificationThe applicable authority may provide by
				regulation for continued certification of association health plans under this
				part.
									(e)Class
				Certification for Fully Insured PlansThe applicable authority
				shall establish a class certification procedure for association health plans
				under which all benefits consist of health insurance coverage. Under such
				procedure, the applicable authority shall provide for the granting of
				certification under this part to the plans in each class of such association
				health plans upon appropriate filing under such procedure in connection with
				plans in such class and payment of the prescribed fee under section
				807(a).
									(f)Certification of
				Self-Insured Association Health PlansAn association health plan
				which offers one or more benefit options which do not consist of health
				insurance coverage may be certified under this part only if such plan consists
				of any of the following:
										(1)A plan which
				offered such coverage on the date of the enactment of the Small Business Health
				Fairness Act of 2009.
										(2)A plan under which
				the sponsor does not restrict membership to one or more trades and businesses
				or industries and whose eligible participating employers represent a broad
				cross-section of trades and businesses or industries.
										(3)A plan whose
				eligible participating employers represent one or more trades or businesses, or
				one or more industries, consisting of any of the following: agriculture;
				equipment and automobile dealerships; barbering and cosmetology; certified
				public accounting practices; child care; construction; dance, theatrical and
				orchestra productions; disinfecting and pest control; financial services;
				fishing; food service establishments; hospitals; labor organizations; logging;
				manufacturing (metals); mining; medical and dental practices; medical
				laboratories; professional consulting services; sanitary services;
				transportation (local and freight); warehousing; wholesaling/distributing; or
				any other trade or business or industry which has been indicated as having
				average or above-average risk or health claims experience by reason of State
				rate filings, denials of coverage, proposed premium rate levels, or other means
				demonstrated by such plan in accordance with regulations.
										803.Requirements
				relating to sponsors and boards of trustees
									(a)SponsorThe
				requirements of this subsection are met with respect to an association health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
									(b)Board of
				TrusteesThe requirements of this subsection are met with respect
				to an association health plan if the following requirements are met:
										(1)Fiscal
				controlThe plan is operated, pursuant to a trust agreement, by a
				board of trustees which has complete fiscal control over the plan and which is
				responsible for all operations of the plan.
										(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
										(3)Rules governing
				relationship to participating employers and to contractors
											(A)Board
				membership
												(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
												(ii)Limitation
													(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
													(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
													(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
													(iii)Certain plans
				excludedClause (i) shall not
				apply to an association health plan which is in existence on the date of the
				enactment of the Small Business Health Fairness Act of 2009.
												(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with a service
				provider to administer the day-to-day affairs of the plan.
											(c)Treatment of
				Franchise NetworksIn the case of a group health plan which is
				established and maintained by a franchiser for a franchise network consisting
				of its franchisees—
										(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchiser were deemed to be the sponsor referred
				to in section 801(b), such network were deemed to be an association described
				in section 801(b), and each franchisee were deemed to be a member (of the
				association and the sponsor) referred to in section 801(b); and
										(2)the requirements
				of section 804(a)(1) shall be deemed met.
										The
				Secretary may by regulation define for purposes of this subsection the terms
				franchiser, franchise network, and
				franchisee.804.Participation
				and coverage requirements
									(a)Covered
				Employers and IndividualsThe requirements of this subsection are
				met with respect to an association health plan if, under the terms of the
				plan—
										(1)each participating
				employer must be—
											(A)a member of the
				sponsor,
											(B)the sponsor,
				or
											(C)an affiliated
				member of the sponsor with respect to which the requirements of subsection (b)
				are met,
											except
				that, in the case of a sponsor which is a professional association or other
				individual-based association, if at least one of the officers, directors, or
				employees of an employer, or at least one of the individuals who are partners
				in an employer and who actively participates in the business, is a member or
				such an affiliated member of the sponsor, participating employers may also
				include such employer; and(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
											(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
											(B)the beneficiaries
				of individuals described in subparagraph (A).
											(b)Coverage of
				Previously Uninsured EmployeesIn the case of an association health plan
				in existence on the date of the enactment of the Small Business Health Fairness
				Act of 2009, an affiliated member of the sponsor of the plan may be offered
				coverage under the plan as a participating employer only if—
										(1)the affiliated
				member was an affiliated member on the date of certification under this part;
				or
										(2)during the
				12-month period preceding the date of the offering of such coverage, the
				affiliated member has not maintained or contributed to a group health plan with
				respect to any of its employees who would otherwise be eligible to participate
				in such association health plan.
										(c)Individual
				Market UnaffectedThe requirements of this subsection are met
				with respect to an association health plan if, under the terms of the plan, no
				participating employer may provide health insurance coverage in the individual
				market for any employee not covered under the plan which is similar to the
				coverage contemporaneously provided to employees of the employer under the
				plan, if such exclusion of the employee from coverage under the plan is based
				on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
									(d)Prohibition of
				Discrimination Against Employers and Employees Eligible To
				ParticipateThe requirements of this subsection are met with
				respect to an association health plan if—
										(1)under the terms of
				the plan, all employers meeting the preceding requirements of this section are
				eligible to qualify as participating employers for all geographically available
				coverage options, unless, in the case of any such employer, participation or
				contribution requirements of the type referred to in section 2711 of the
				Public Health Service Act (42 U.S.C.
				300gg–11) are not met;
										(2)upon request, any
				employer eligible to participate is furnished information regarding all
				coverage options available under the plan; and
										(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
										805.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
									(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if the following requirements are met:
										(1)Contents of
				governing instrumentsThe instruments governing the plan include
				a written instrument, meeting the requirements of an instrument required under
				section 402(a)(1), which—
											(A)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A));
											(B)provides that the
				sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)); and
											(C)incorporates the
				requirements of section 806.
											(2)Contribution
				rates must be nondiscriminatory
											(A)The contribution
				rates for any participating small employer do not vary on the basis of any
				health status-related factor in relation to employees of such employer or their
				beneficiaries and do not vary on the basis of the type of business or industry
				in which such employer is engaged.
											(B)Nothing in this
				title or any other provision of law shall be construed to preclude an
				association health plan, or a health insurance issuer offering health insurance
				coverage in connection with an association health plan, from—
												(i)setting
				contribution rates based on the claims experience of the plan; or
												(ii)varying
				contribution rates for small employers in a State to the extent that such rates
				could vary using the same methodology employed in such State for regulating
				premium rates in the small group market with respect to health insurance
				coverage offered in connection with bona fide associations (within the meaning
				of section 2791(d)(3) of the Public Health
				Service Act (42 U.S.C. 300gg–91(d)(3))),
												subject
				to the requirements of section 702(b) relating to contribution rates.(3)Floor for number
				of covered individuals with respect to certain plansIf any
				benefit option under the plan does not consist of health insurance coverage,
				the plan has as of the beginning of the plan year not fewer than 1,000
				participants and beneficiaries.
										(4)Marketing
				requirements
											(A)In
				generalIf a benefit option which consists of health insurance
				coverage is offered under the plan, State-licensed insurance agents shall be
				used to distribute to small employers coverage which does not consist of health
				insurance coverage in a manner comparable to the manner in which such agents
				are used to distribute health insurance coverage.
											(B)State-licensed
				insurance agentsFor purposes of subparagraph (A), the term
				State-licensed insurance agents means one or more agents who are
				licensed in a State and are subject to the laws of such State relating to
				licensure, qualification, testing, examination, and continuing education of
				persons authorized to offer, sell, or solicit health insurance coverage in such
				State.
											(5)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
										(b)Ability of
				Association Health Plans To Design Benefit OptionsSubject to
				section 514(d), nothing in this part or any provision of State law (as defined
				in section 514(c)(1)) shall be construed to preclude an association health
				plan, or a health insurance issuer offering health insurance coverage in
				connection with an association health plan, from exercising its sole discretion
				in selecting the specific items and services consisting of medical care to be
				included as benefits under such plan or coverage, except (subject to section
				514) in the case of (1) any law to the extent that it is not preempted under
				section 731(a)(1) with respect to matters governed by section 711, 712, or 713,
				or (2) any law of the State with which filing and approval of a policy type
				offered by the plan was initially obtained to the extent that such law
				prohibits an exclusion of a specific disease from such coverage.
									806.Maintenance of
				reserves and provisions for solvency for plans providing health benefits in
				addition to health insurance coverage
									(a)In
				GeneralThe requirements of this section are met with respect to
				an association health plan if—
										(1)the benefits under
				the plan consist solely of health insurance coverage; or
										(2)if the plan
				provides any additional benefit options which do not consist of health
				insurance coverage, the plan—
											(A)establishes and
				maintains reserves with respect to such additional benefit options, in amounts
				recommended by the qualified actuary, consisting of—
												(i)a
				reserve sufficient for unearned contributions;
												(ii)a
				reserve sufficient for benefit liabilities which have been incurred, which have
				not been satisfied, and for which risk of loss has not yet been transferred,
				and for expected administrative costs with respect to such benefit
				liabilities;
												(iii)a reserve
				sufficient for any other obligations of the plan; and
												(iv)a
				reserve sufficient for a margin of error and other fluctuations, taking into
				account the specific circumstances of the plan; and
												(B)establishes and
				maintains aggregate and specific excess/stop loss insurance and solvency
				indemnification, with respect to such additional benefit options for which risk
				of loss has not yet been transferred, as follows:
												(i)The plan shall
				secure aggregate excess/stop loss insurance for the plan with an attachment
				point which is not greater than 125 percent of expected gross annual claims.
				The applicable authority may by regulation provide for upward adjustments in
				the amount of such percentage in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
												(ii)The plan shall
				secure specific excess/stop loss insurance for the plan with an attachment
				point which is at least equal to an amount recommended by the plan’s qualified
				actuary. The applicable authority may by regulation provide for adjustments in
				the amount of such insurance in specified circumstances in which the plan
				specifically provides for and maintains reserves in excess of the amounts
				required under subparagraph (A).
												(iii)The plan shall
				secure indemnification insurance for any claims which the plan is unable to
				satisfy by reason of a plan termination.
												Any
				person issuing to a plan insurance described in clause (i), (ii), or (iii) of
				subparagraph (B) shall notify the Secretary of any failure of premium payment
				meriting cancellation of the policy prior to undertaking such a cancellation.
				Any regulations prescribed by the applicable authority pursuant to clause (i)
				or (ii) of subparagraph (B) may allow for such adjustments in the required
				levels of excess/stop loss insurance as the qualified actuary may recommend,
				taking into account the specific circumstances of the plan.(b)Minimum Surplus
				in Addition to Claims ReservesIn the case of any association
				health plan described in subsection (a)(2), the requirements of this subsection
				are met if the plan establishes and maintains surplus in an amount at least
				equal to—
										(1)$500,000,
				or
										(2)such greater
				amount (but not greater than $2,000,000) as may be set forth in regulations
				prescribed by the applicable authority, considering the level of aggregate and
				specific excess/stop loss insurance provided with respect to such plan and
				other factors related to solvency risk, such as the plan’s projected levels of
				participation or claims, the nature of the plan’s liabilities, and the types of
				assets available to assure that such liabilities are met.
										(c)Additional
				RequirementsIn the case of any association health plan described
				in subsection (a)(2), the applicable authority may provide such additional
				requirements relating to reserves, excess/stop loss insurance, and
				indemnification insurance as the applicable authority considers appropriate.
				Such requirements may be provided by regulation with respect to any such plan
				or any class of such plans.
									(d)Adjustments for
				Excess/Stop Loss InsuranceThe applicable authority may provide
				for adjustments to the levels of reserves otherwise required under subsections
				(a) and (b) with respect to any plan or class of plans to take into account
				excess/stop loss insurance provided with respect to such plan or plans.
									(e)Alternative
				Means of ComplianceThe applicable authority may permit an
				association health plan described in subsection (a)(2) to substitute, for all
				or part of the requirements of this section (except subsection (a)(2)(B)(iii)),
				such security, guarantee, hold-harmless arrangement, or other financial
				arrangement as the applicable authority determines to be adequate to enable the
				plan to fully meet all its financial obligations on a timely basis and is
				otherwise no less protective of the interests of participants and beneficiaries
				than the requirements for which it is substituted. The applicable authority may
				take into account, for purposes of this subsection, evidence provided by the
				plan or sponsor which demonstrates an assumption of liability with respect to
				the plan. Such evidence may be in the form of a contract of indemnification,
				lien, bonding, insurance, letter of credit, recourse under applicable terms of
				the plan in the form of assessments of participating employers, security, or
				other financial arrangement.
									(f)Measures To
				Ensure Continued Payment of Benefits by Certain Plans in Distress
										(1)Payments by
				certain plans to association health plan fund
											(A)In
				generalIn the case of an association health plan described in
				subsection (a)(2), the requirements of this subsection are met if the plan
				makes payments into the Association Health Plan Fund under this subparagraph
				when they are due. Such payments shall consist of annual payments in the amount
				of $5,000, and, in addition to such annual payments, such supplemental payments
				as the Secretary may determine to be necessary under paragraph (2). Payments
				under this paragraph are payable to the Fund at the time determined by the
				Secretary. Initial payments are due in advance of certification under this
				part. Payments shall continue to accrue until a plan’s assets are distributed
				pursuant to a termination procedure.
											(B)Penalties for
				failure to make paymentsIf any payment is not made by a plan
				when it is due, a late payment charge of not more than 100 percent of the
				payment which was not timely paid shall be payable by the plan to the
				Fund.
											(C)Continued duty
				of the secretaryThe Secretary shall not cease to carry out the
				provisions of paragraph (2) on account of the failure of a plan to pay any
				payment when due.
											(2)Payments by
				secretary to continue excess/stop loss insurance coverage and indemnification
				insurance coverage for certain plansIn any case in which the
				applicable authority determines that there is, or that there is reason to
				believe that there will be: (A) a failure to take necessary corrective actions
				under section 809(a) with respect to an association health plan described in
				subsection (a)(2); or (B) a termination of such a plan under section 809(b) or
				810(b)(8) (and, if the applicable authority is not the Secretary, certifies
				such determination to the Secretary), the Secretary shall determine the amounts
				necessary to make payments to an insurer (designated by the Secretary) to
				maintain in force excess/stop loss insurance coverage or indemnification
				insurance coverage for such plan, if the Secretary determines that there is a
				reasonable expectation that, without such payments, claims would not be
				satisfied by reason of termination of such coverage. The Secretary shall, to
				the extent provided in advance in appropriation Acts, pay such amounts so
				determined to the insurer designated by the Secretary.
										(3)Association
				health plan fund
											(A)In
				generalThere is established on the books of the Treasury a fund
				to be known as the Association Health Plan Fund. The Fund shall
				be available for making payments pursuant to paragraph (2). The Fund shall be
				credited with payments received pursuant to paragraph (1)(A), penalties
				received pursuant to paragraph (1)(B); and earnings on investments of amounts
				of the Fund under subparagraph (B).
											(B)InvestmentWhenever
				the Secretary determines that the moneys of the fund are in excess of current
				needs, the Secretary may request the investment of such amounts as the
				Secretary determines advisable by the Secretary of the Treasury in obligations
				issued or guaranteed by the United States.
											(g)Excess/Stop Loss
				InsuranceFor purposes of this section—
										(1)Aggregate
				excess/stop loss insuranceThe term aggregate excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
											(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				aggregate claims under the plan in excess of an amount or amounts specified in
				such contract;
											(B)which is
				guaranteed renewable; and
											(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
											(2)Specific
				excess/stop loss insuranceThe term specific excess/stop
				loss insurance means, in connection with an association health plan, a
				contract—
											(A)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan in connection with a covered individual in excess of an
				amount or amounts specified in such contract in connection with such covered
				individual;
											(B)which is
				guaranteed renewable; and
											(C)which allows for
				payment of premiums by any third party on behalf of the insured plan.
											(h)Indemnification
				InsuranceFor purposes of this section, the term
				indemnification insurance means, in connection with an association
				health plan, a contract—
										(1)under which an
				insurer (meeting such minimum standards as the applicable authority may
				prescribe by regulation) provides for payment to the plan with respect to
				claims under the plan which the plan is unable to satisfy by reason of a
				termination pursuant to section 809(b) (relating to mandatory
				termination);
										(2)which is
				guaranteed renewable and noncancellable for any reason (except as the
				applicable authority may prescribe by regulation); and
										(3)which allows for
				payment of premiums by any third party on behalf of the insured plan.
										(i)ReservesFor
				purposes of this section, the term reserves means, in connection
				with an association health plan, plan assets which meet the fiduciary standards
				under part 4 and such additional requirements regarding liquidity as the
				applicable authority may prescribe by regulation.
									(j)Solvency
				Standards Working Group
										(1)In
				generalWithin 90 days after
				the date of the enactment of the Small Business Health Fairness Act of 2009,
				the applicable authority shall establish a Solvency Standards Working Group. In
				prescribing the initial regulations under this section, the applicable
				authority shall take into account the recommendations of such Working
				Group.
										(2)MembershipThe
				Working Group shall consist of not more than 15 members appointed by the
				applicable authority. The applicable authority shall include among persons
				invited to membership on the Working Group at least one of each of the
				following:
											(A)A representative
				of the National Association of Insurance Commissioners.
											(B)A representative
				of the American Academy of Actuaries.
											(C)A representative
				of the State governments, or their interests.
											(D)A representative
				of existing self-insured arrangements, or their interests.
											(E)A representative
				of associations of the type referred to in section 801(b)(1), or their
				interests.
											(F)A representative
				of multiemployer plans that are group health plans, or their interests.
											807.Requirements
				for application and related requirements
									(a)Filing
				FeeUnder the procedure prescribed pursuant to section 802(a), an
				association health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to association health
				plans.
									(b)Information To
				Be Included in Application for CertificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
										(1)Identifying
				informationThe names and addresses of—
											(A)the sponsor;
				and
											(B)the members of the
				board of trustees of the plan.
											(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
										(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
										(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
										(5)Agreements with
				service providersA copy of any agreements between the plan and
				contract administrators and other service providers.
										(6)Funding
				reportIn the case of association health plans providing benefits
				options in addition to health insurance coverage, a report setting forth
				information with respect to such additional benefit options determined as of a
				date within the 120-day period ending with the date of the application,
				including the following:
											(A)ReservesA
				statement, certified by the board of trustees of the plan, and a statement of
				actuarial opinion, signed by a qualified actuary, that all applicable
				requirements of section 806 are or will be met in accordance with regulations
				which the applicable authority shall prescribe.
											(B)Adequacy of
				contribution ratesA statement of actuarial opinion, signed by a
				qualified actuary, which sets forth a description of the extent to which
				contribution rates are adequate to provide for the payment of all obligations
				and the maintenance of required reserves under the plan for the 12-month period
				beginning with such date within such 120-day period, taking into account the
				expected coverage and experience of the plan. If the contribution rates are not
				fully adequate, the statement of actuarial opinion shall indicate the extent to
				which the rates are inadequate and the changes needed to ensure
				adequacy.
											(C)Current and
				projected value of assets and liabilitiesA statement of
				actuarial opinion signed by a qualified actuary, which sets forth the current
				value of the assets and liabilities accumulated under the plan and a projection
				of the assets, liabilities, income, and expenses of the plan for the 12-month
				period referred to in subparagraph (B). The income statement shall identify
				separately the plan’s administrative expenses and claims.
											(D)Costs of
				coverage to be charged and other expensesA statement of the
				costs of coverage to be charged, including an itemization of amounts for
				administration, reserves, and other expenses associated with the operation of
				the plan.
											(E)Other
				informationAny other information as may be determined by the
				applicable authority, by regulation, as necessary to carry out the purposes of
				this part.
											(c)Filing Notice of
				Certification With StatesA certification granted under this part
				to an association health plan shall not be effective unless written notice of
				such certification is filed with the applicable State authority of each State
				in which at least 25 percent of the participants and beneficiaries under the
				plan are located. For purposes of this subsection, an individual shall be
				considered to be located in the State in which a known address of such
				individual is located or in which such individual is employed.
									(d)Notice of
				Material ChangesIn the case of any association health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
									(e)Reporting
				Requirements for Certain Association Health PlansAn association
				health plan certified under this part which provides benefit options in
				addition to health insurance coverage for such plan year shall meet the
				requirements of section 103 by filing an annual report under such section which
				shall include information described in subsection (b)(6) with respect to the
				plan year and, notwithstanding section 104(a)(1)(A), shall be filed with the
				applicable authority not later than 90 days after the close of the plan year
				(or on such later date as may be prescribed by the applicable authority). The
				applicable authority may require by regulation such interim reports as it
				considers appropriate.
									(f)Engagement of
				Qualified ActuaryThe board of trustees of each association
				health plan which provides benefits options in addition to health insurance
				coverage and which is applying for certification under this part or is
				certified under this part shall engage, on behalf of all participants and
				beneficiaries, a qualified actuary who shall be responsible for the preparation
				of the materials comprising information necessary to be submitted by a
				qualified actuary under this part. The qualified actuary shall utilize such
				assumptions and techniques as are necessary to enable such actuary to form an
				opinion as to whether the contents of the matters reported under this
				part—
										(1)are in the
				aggregate reasonably related to the experience of the plan and to reasonable
				expectations; and
										(2)represent such
				actuary’s best estimate of anticipated experience under the plan.
										The
				opinion by the qualified actuary shall be made with respect to, and shall be
				made a part of, the annual report.808.Notice
				requirements for voluntary terminationExcept as provided in section 809(b), an
				association health plan which is or has been certified under this part may
				terminate (upon or at any time after cessation of accruals in benefit
				liabilities) only if the board of trustees, not less than 60 days before the
				proposed termination date—
									(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
									(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
									(3)submits such plan
				in writing to the applicable authority.
									Actions
				required under this section shall be taken in such form and manner as may be
				prescribed by the applicable authority by regulation.809.Corrective
				actions and mandatory termination
									(a)Actions To Avoid
				Depletion of ReservesAn association health plan which is
				certified under this part and which provides benefits other than health
				insurance coverage shall continue to meet the requirements of section 806,
				irrespective of whether such certification continues in effect. The board of
				trustees of such plan shall determine quarterly whether the requirements of
				section 806 are met. In any case in which the board determines that there is
				reason to believe that there is or will be a failure to meet such requirements,
				or the applicable authority makes such a determination and so notifies the
				board, the board shall immediately notify the qualified actuary engaged by the
				plan, and such actuary shall, not later than the end of the next following
				month, make such recommendations to the board for corrective action as the
				actuary determines necessary to ensure compliance with section 806. Not later
				than 30 days after receiving from the actuary recommendations for corrective
				actions, the board shall notify the applicable authority (in such form and
				manner as the applicable authority may prescribe by regulation) of such
				recommendations of the actuary for corrective action, together with a
				description of the actions (if any) that the board has taken or plans to take
				in response to such recommendations. The board shall thereafter report to the
				applicable authority, in such form and frequency as the applicable authority
				may specify to the board, regarding corrective action taken by the board until
				the requirements of section 806 are met.
									(b)Mandatory
				TerminationIn any case in which—
										(1)the applicable
				authority has been notified under subsection (a) (or by an issuer of
				excess/stop loss insurance or indemnity insurance pursuant to section 806(a))
				of a failure of an association health plan which is or has been certified under
				this part and is described in section 806(a)(2) to meet the requirements of
				section 806 and has not been notified by the board of trustees of the plan that
				corrective action has restored compliance with such requirements; and
										(2)the applicable
				authority determines that there is a reasonable expectation that the plan will
				continue to fail to meet the requirements of section 806,
										the board
				of trustees of the plan shall, at the direction of the applicable authority,
				terminate the plan and, in the course of the termination, take such actions as
				the applicable authority may require, including satisfying any claims referred
				to in section 806(a)(2)(B)(iii) and recovering for the plan any liability under
				subsection (a)(2)(B)(iii) or (e) of section 806, as necessary to ensure that
				the affairs of the plan will be, to the maximum extent possible, wound up in a
				manner which will result in timely provision of all benefits for which the plan
				is obligated.810.Trusteeship by
				the Secretary of insolvent association health plans providing health benefits
				in addition to health insurance coverage
									(a)Appointment of
				Secretary as Trustee for Insolvent PlansWhenever the Secretary
				determines that an association health plan which is or has been certified under
				this part and which is described in section 806(a)(2) will be unable to provide
				benefits when due or is otherwise in a financially hazardous condition, as
				shall be defined by the Secretary by regulation, the Secretary shall, upon
				notice to the plan, apply to the appropriate United States district court for
				appointment of the Secretary as trustee to administer the plan for the duration
				of the insolvency. The plan may appear as a party and other interested persons
				may intervene in the proceedings at the discretion of the court. The court
				shall appoint such Secretary trustee if the court determines that the
				trusteeship is necessary to protect the interests of the participants and
				beneficiaries or providers of medical care or to avoid any unreasonable
				deterioration of the financial condition of the plan. The trusteeship of such
				Secretary shall continue until the conditions described in the first sentence
				of this subsection are remedied or the plan is terminated.
									(b)Powers as
				TrusteeThe Secretary, upon appointment as trustee under
				subsection (a), shall have the power—
										(1)to do any act
				authorized by the plan, this title, or other applicable provisions of law to be
				done by the plan administrator or any trustee of the plan;
										(2)to require the
				transfer of all (or any part) of the assets and records of the plan to the
				Secretary as trustee;
										(3)to invest any
				assets of the plan which the Secretary holds in accordance with the provisions
				of the plan, regulations prescribed by the Secretary, and applicable provisions
				of law;
										(4)to require the
				sponsor, the plan administrator, any participating employer, and any employee
				organization representing plan participants to furnish any information with
				respect to the plan which the Secretary as trustee may reasonably need in order
				to administer the plan;
										(5)to collect for the
				plan any amounts due the plan and to recover reasonable expenses of the
				trusteeship;
										(6)to commence,
				prosecute, or defend on behalf of the plan any suit or proceeding involving the
				plan;
										(7)to issue, publish,
				or file such notices, statements, and reports as may be required by the
				Secretary by regulation or required by any order of the court;
										(8)to terminate the
				plan (or provide for its termination in accordance with section 809(b)) and
				liquidate the plan assets, to restore the plan to the responsibility of the
				sponsor, or to continue the trusteeship;
										(9)to provide for the
				enrollment of plan participants and beneficiaries under appropriate coverage
				options; and
										(10)to do such other
				acts as may be necessary to comply with this title or any order of the court
				and to protect the interests of plan participants and beneficiaries and
				providers of medical care.
										(c)Notice of
				AppointmentAs soon as practicable after the Secretary’s
				appointment as trustee, the Secretary shall give notice of such appointment
				to—
										(1)the sponsor and
				plan administrator;
										(2)each
				participant;
										(3)each participating
				employer; and
										(4)if applicable,
				each employee organization which, for purposes of collective bargaining,
				represents plan participants.
										(d)Additional
				DutiesExcept to the extent inconsistent with the provisions of
				this title, or as may be otherwise ordered by the court, the Secretary, upon
				appointment as trustee under this section, shall be subject to the same duties
				as those of a trustee under section 704 of title 11, United States Code, and
				shall have the duties of a fiduciary for purposes of this title.
									(e)Other
				ProceedingsAn application by the Secretary under this subsection
				may be filed notwithstanding the pendency in the same or any other court of any
				bankruptcy, mortgage foreclosure, or equity receivership proceeding, or any
				proceeding to reorganize, conserve, or liquidate such plan or its property, or
				any proceeding to enforce a lien against property of the plan.
									(f)Jurisdiction of
				Court
										(1)In
				generalUpon the filing of an application for the appointment as
				trustee or the issuance of a decree under this section, the court to which the
				application is made shall have exclusive jurisdiction of the plan involved and
				its property wherever located with the powers, to the extent consistent with
				the purposes of this section, of a court of the United States having
				jurisdiction over cases under chapter 11 of title 11, United States Code.
				Pending an adjudication under this section such court shall stay, and upon
				appointment by it of the Secretary as trustee, such court shall continue the
				stay of, any pending mortgage foreclosure, equity receivership, or other
				proceeding to reorganize, conserve, or liquidate the plan, the sponsor, or
				property of such plan or sponsor, and any other suit against any receiver,
				conservator, or trustee of the plan, the sponsor, or property of the plan or
				sponsor. Pending such adjudication and upon the appointment by it of the
				Secretary as trustee, the court may stay any proceeding to enforce a lien
				against property of the plan or the sponsor or any other suit against the plan
				or the sponsor.
										(2)VenueAn
				action under this section may be brought in the judicial district where the
				sponsor or the plan administrator resides or does business or where any asset
				of the plan is situated. A district court in which such action is brought may
				issue process with respect to such action in any other judicial
				district.
										(g)PersonnelIn
				accordance with regulations which shall be prescribed by the Secretary, the
				Secretary shall appoint, retain, and compensate accountants, actuaries, and
				other professional service personnel as may be necessary in connection with the
				Secretary’s service as trustee under this section.
									811.State
				assessment authority
									(a)In
				GeneralNotwithstanding
				section 514, a State may impose by law a contribution tax on an association
				health plan described in section 806(a)(2), if the plan commenced operations in
				such State after the date of the enactment of the Small Business Health
				Fairness Act of 2009.
									(b)Contribution
				TaxFor purposes of this section, the term contribution
				tax imposed by a State on an association health plan means any tax
				imposed by such State if—
										(1)such tax is
				computed by applying a rate to the amount of premiums or contributions, with
				respect to individuals covered under the plan who are residents of such State,
				which are received by the plan from participating employers located in such
				State or from such individuals;
										(2)the rate of such
				tax does not exceed the rate of any tax imposed by such State on premiums or
				contributions received by insurers or health maintenance organizations for
				health insurance coverage offered in such State in connection with a group
				health plan;
										(3)such tax is
				otherwise nondiscriminatory; and
										(4)the amount of any
				such tax assessed on the plan is reduced by the amount of any tax or assessment
				otherwise imposed by the State on premiums, contributions, or both received by
				insurers or health maintenance organizations for health insurance coverage,
				aggregate excess/stop loss insurance (as defined in section 806(g)(1)),
				specific excess/stop loss insurance (as defined in section 806(g)(2)), other
				insurance related to the provision of medical care under the plan, or any
				combination thereof provided by such insurers or health maintenance
				organizations in such State in connection with such plan.
										812.Definitions and
				rules of construction
									(a)DefinitionsFor
				purposes of this part:
										(1)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
										(2)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
										(3)Health insurance
				coverageThe term health insurance coverage has the
				meaning provided in section 733(b)(1).
										(4)Health insurance
				issuerThe term health insurance issuer has the
				meaning provided in section 733(b)(2).
										(5)Applicable
				authorityThe term applicable authority means the
				Secretary, except that, in connection with any exercise of the Secretary’s
				authority regarding which the Secretary is required under section 506(d) to
				consult with a State, such term means the Secretary, in consultation with such
				State.
										(6)Health
				status-related factorThe term health status-related
				factor has the meaning provided in section 733(d)(2).
										(7)Individual
				market
											(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
											(B)Treatment of
				very small groups
												(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
												(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act (42 U.S.C.
				300gg–91(e)(5)) is regulated by such State.
												(8)Participating
				employerThe term participating employer means, in
				connection with an association health plan, any employer, if any individual who
				is an employee of such employer, a partner in such employer, or a self-employed
				individual who is such employer (or any dependent, as defined under the terms
				of the plan, of such individual) is or was covered under such plan in
				connection with the status of such individual as such an employee, partner, or
				self-employed individual in relation to the plan.
										(9)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of title XXVII of the Public Health
				Service Act (42 U.S.C. 300hh et seq.) for the State involved with
				respect to such issuer.
										(10)Qualified
				actuaryThe term qualified actuary means an
				individual who is a member of the American Academy of Actuaries.
										(11)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
											(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor,
											(B)in the case of a
				sponsor with members which consist of associations, a person who is a member of
				any such association and elects an affiliated status with the sponsor,
				or
											(C)in the case of an association health plan
				in existence on the date of the enactment of the
				Small Business Health Fairness Act of
				2009, a person eligible to be a member of the sponsor or one of
				its member associations.
											(12)Large
				employerThe term large employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who employed an average of at least 51 employees on business days during the
				preceding calendar year and who employs at least 2 employees on the first day
				of the plan year.
										(13)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, an employer
				who is not a large employer.
										(b)Rules of
				Construction
										(1)Employers and
				employeesFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is an association health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
											(A)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
											(B)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
											(2)Plans, funds,
				and programs treated as employee welfare benefit plansIn the
				case of any plan, fund, or program which was established or is maintained for
				the purpose of providing medical care (through the purchase of insurance or
				otherwise) for employees (or their dependents) covered thereunder and which
				demonstrates to the Secretary that all requirements for certification under
				this part would be met with respect to such plan, fund, or program if such
				plan, fund, or program were a group health plan, such plan, fund, or program
				shall be treated for purposes of this title as an employee welfare benefit plan
				on and after the date of such
				demonstration.
										.
					(b)Conforming
			 Amendments to Preemption Rules
						(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
							
								(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of an
				association health plan which is certified under part
				8.
								.
						(2)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
							(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
							(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
							(C)by redesignating
			 subsection (d) as subsection (e); and
							(D)by inserting after
			 subsection (c) the following new subsection:
								
									(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude, or have the effect of
				precluding, a health insurance issuer from offering health insurance coverage
				in connection with an association health plan which is certified under part
				8.
										(2)Except as provided in paragraphs (4)
				and (5) of subsection (b) of this section—
											(A)In any case in which health insurance
				coverage of any policy type is offered under an association health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may preclude a health insurance issuer from offering health insurance
				coverage of the same policy type to other employers operating in the State
				which are eligible for coverage under such association health plan, whether or
				not such other employers are participating employers in such plan.
											(B)In any case in which health insurance
				coverage of any policy type is offered in a State under an association health
				plan certified under part 8 and the filing, with the applicable State authority
				(as defined in section 812(a)(9)), of the policy form in connection with such
				policy type is approved by such State authority, the provisions of this title
				shall supersede any and all laws of any other State in which health insurance
				coverage of such type is offered, insofar as they may preclude, upon the filing
				in the same form and manner of such policy form with the applicable State
				authority in such other State, the approval of the filing in such other
				State.
											(3)Nothing in subsection (b)(6)(E) or
				the preceding provisions of this subsection shall be construed, with respect to
				health insurance issuers or health insurance coverage, to supersede or impair
				the law of any State—
											(A)providing solvency standards or
				similar standards regarding the adequacy of insurer capital, surplus, reserves,
				or contributions, or
											(B)relating to prompt payment of
				claims.
											(4)For additional provisions relating to
				association health plans, see subsections (a)(2)(B) and (b) of section
				805.
										(5)For purposes of this subsection, the
				term association health plan has the meaning provided in section
				801(a), and the terms health insurance coverage,
				participating employer, and health insurance issuer
				have the meanings provided such terms in section 812,
				respectively.
										.
							(3)Section
			 514(b)(6)(A) of such Act (29 U.S.C. 1144(b)(6)(A)) is amended—
							(A)in clause (i)(II),
			 by striking and at the end;
							(B)in clause (ii), by
			 inserting and which does not provide medical care (within the meaning of
			 section 733(a)(2)), after arrangement,, and by striking
			 title. and inserting title, and; and
							(C)by adding at the
			 end the following new clause:
								
									(iii)subject to subparagraph (E), in the
				case of any other employee welfare benefit plan which is a multiple employer
				welfare arrangement and which provides medical care (within the meaning of
				section 733(a)(2)), any law of any State which regulates insurance may
				apply.
									.
							(4)Section 514(e) of
			 such Act (as redesignated by paragraph (2)(C)) is amended—
							(A)by striking
			 Nothing and inserting (1) Except as provided in paragraph
			 (2), nothing; and
							(B)by adding at the
			 end the following new paragraph:
								
									(2)Nothing in any other provision of law
				enacted on or after the date of the enactment of the
				Small Business Health Fairness Act of
				2009 shall be construed to alter, amend, modify, invalidate,
				impair, or supersede any provision of this title, except by specific
				cross-reference to the affected
				section.
									.
							(c)Plan
			 SponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of an association health plan under
			 part 8..
					(d)Disclosure of
			 Solvency Protections Related to Self-Insured and Fully Insured Options Under
			 Association Health PlansSection 102(b) of such Act (29 U.S.C.
			 102(b)) is amended by adding at the end the following: An association
			 health plan shall include in its summary plan description, in connection with
			 each benefit option, a description of the form of solvency or guarantee fund
			 protection secured pursuant to this Act or applicable State law, if
			 any..
					(e)Savings
			 ClauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
					(f)Report to the
			 Congress Regarding Certification of Self-Insured Association Health
			 PlansNot later than January 1, 2012, the Secretary of Labor
			 shall report to the Committee on Education and the Workforce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate the effect association health plans have had, if any, on reducing
			 the number of uninsured individuals.
					(g)Clerical
			 AmendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
						
							
								Part 8—Rules Governing Association Health
				Plans
								801. Association health plans.
								802. Certification of association health
				plans.
								803. Requirements relating to sponsors and
				boards of trustees.
								804. Participation and coverage
				requirements.
								805. Other requirements relating to plan
				documents, contribution rates, and benefit options.
								806. Maintenance of reserves and
				provisions for solvency for plans providing health benefits in addition to
				health insurance coverage.
								807. Requirements for application and
				related requirements.
								808. Notice requirements for voluntary
				termination.
								809. Corrective actions and mandatory
				termination.
								810. Trusteeship by the Secretary of
				insolvent association health plans providing health benefits in addition to
				health insurance coverage.
								811. State assessment
				authority.
								812. Definitions and rules of
				construction.
							
							.
					122.Clarification
			 of treatment of single employer arrangementsSection 3(40)(B) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1002(40)(B)) is amended—
					(1)in clause (i), by
			 inserting after control group, the following: except
			 that, in any case in which the benefit referred to in subparagraph (A) consists
			 of medical care (as defined in section 812(a)(2)), two or more trades or
			 businesses, whether or not incorporated, shall be deemed a single employer for
			 any plan year of such plan, or any fiscal year of such other arrangement, if
			 such trades or businesses are within the same control group during such year or
			 at any time during the preceding 1-year period,;
					(2)in clause (iii),
			 by striking (iii) the determination and inserting the
			 following:
						
							(iii)(I)in any case in which the
				benefit referred to in subparagraph (A) consists of medical care (as defined in
				section 812(a)(2)), the determination of whether a trade or business is under
				common control with another trade or business shall be
				determined under regulations of the Secretary applying principles consistent
				and coextensive with the principles applied in determining whether employees of
				two or more trades or businesses are treated as employed by a single employer
				under section 4001(b), except that, for purposes of this paragraph, an interest
				of greater than 25 percent may not be required as the minimum interest
				necessary for common control, or
								(II)in any other case, the
				determination
								;
					(3)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively; and
					(4)by inserting after
			 clause (iii) the following new clause:
						
							(iv)in any case in which the benefit
				referred to in subparagraph (A) consists of medical care (as defined in section
				812(a)(2)), in determining, after the application of clause (i), whether
				benefits are provided to employees of two or more employers, the arrangement
				shall be treated as having only one participating employer if, after the
				application of clause (i), the number of individuals who are employees and
				former employees of any one participating employer and who are covered under
				the arrangement is greater than 75 percent of the aggregate number of all
				individuals who are employees or former employees of participating employers
				and who are covered under the
				arrangement,
							.
					123.Enforcement
			 provisions relating to association health plans
					(a)Criminal
			 Penalties for Certain Willful MisrepresentationsSection 501 of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1131) is amended—
						(1)by inserting
			 (a) after Sec. 501.; and
						(2)by adding at the
			 end the following new subsection:
							
								(b)Any person who
				willfully falsely represents, to any employee, any employee’s beneficiary, any
				employer, the Secretary, or any State, a plan or other arrangement established
				or maintained for the purpose of offering or providing any benefit described in
				section 3(1) to employees or their beneficiaries as—
									(1)being an
				association health plan which has been certified under part 8;
									(2)having been
				established or maintained under or pursuant to one or more collective
				bargaining agreements which are reached pursuant to collective bargaining
				described in section 8(d) of the National Labor Relations Act (29 U.S.C.
				158(d)) or paragraph Fourth of section 2 of the Railway Labor Act (45 U.S.C.
				152, paragraph Fourth) or which are reached pursuant to labor-management
				negotiations under similar provisions of State public employee relations laws;
				or
									(3)being a plan or
				arrangement described in section 3(40)(A)(i),
									shall,
				upon conviction, be imprisoned not more than 5 years, be fined under title 18,
				United States Code, or
				both..
						(b)Cease Activities
			 OrdersSection 502 of such Act (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
						
							(n)Association
				Health Plan Cease and Desist Orders
								(1)In
				generalSubject to paragraph (2), upon application by the
				Secretary showing the operation, promotion, or marketing of an association
				health plan (or similar arrangement providing benefits consisting of medical
				care (as defined in section 733(a)(2))) that—
									(A)is not certified
				under part 8, is subject under section 514(b)(6) to the insurance laws of any
				State in which the plan or arrangement offers or provides benefits, and is not
				licensed, registered, or otherwise approved under the insurance laws of such
				State; or
									(B)is an association
				health plan certified under part 8 and is not operating in accordance with the
				requirements under part 8 for such certification,
									a district
				court of the United States shall enter an order requiring that the plan or
				arrangement cease activities.(2)ExceptionParagraph
				(1) shall not apply in the case of an association health plan or other
				arrangement if the plan or arrangement shows that—
									(A)all benefits under
				it referred to in paragraph (1) consist of health insurance coverage;
				and
									(B)with respect to
				each State in which the plan or arrangement offers or provides benefits, the
				plan or arrangement is operating in accordance with applicable State laws that
				are not superseded under section 514.
									(3)Additional
				equitable reliefThe court may grant such additional equitable
				relief, including any relief available under this title, as it deems necessary
				to protect the interests of the public and of persons having claims for
				benefits against the
				plan.
								.
					(c)Responsibility
			 for Claims ProcedureSection 503 of such Act (29 U.S.C. 1133) is
			 amended by inserting (a) In general.— before In
			 accordance, and by adding at the end the following new
			 subsection:
						
							(b)Association
				Health PlansThe terms of each association health plan which is
				or has been certified under part 8 shall require the board of trustees or the
				named fiduciary (as applicable) to ensure that the requirements of this section
				are met in connection with claims filed under the
				plan.
							.
					124.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
					
						(d)Consultation
				With States With Respect to Association Health Plans
							(1)Agreements with
				statesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to an association health plan regarding the
				exercise of—
								(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
								(B)the Secretary’s
				authority to certify association health plans under part 8 in accordance with
				regulations of the Secretary applicable to certification under part 8.
								(2)Recognition of
				primary domicile stateIn carrying out paragraph (1), the
				Secretary shall ensure that only one State will be recognized, with respect to
				any particular association health plan, as the State with which consultation is
				required. In carrying out this paragraph—
								(A)in the case of a
				plan which provides health insurance coverage (as defined in section
				812(a)(3)), such State shall be the State with which filing and approval of a
				policy type offered by the plan was initially obtained, and
								(B)in any other case,
				the Secretary shall take into account the places of residence of the
				participants and beneficiaries under the plan and the State in which the trust
				is
				maintained.
								.
				125.Effective date
			 and transitional and other rules
					(a)Effective
			 DateThe amendments made by this subtitle shall take effect 1
			 year after the date of the enactment of this Act. The Secretary of Labor shall
			 first issue all regulations necessary to carry out the amendments made by this
			 subtitle within 1 year after the date of the enactment of this Act.
					(b)Treatment of
			 Certain Existing Health Benefits Programs
						(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 812(a)(5) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this subtitle)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
							(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
							(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
							(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of directors which—
								(i)is
			 elected by the participating employers, with each employer having one vote;
			 and
								(ii)has
			 complete fiscal control over the arrangement and which is responsible for all
			 operations of the arrangement;
								(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
							(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
							The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 812 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an association health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
						DPurchasing
			 insurance across State lines
				131.Cooperative
			 governing of individual health insurance coverage
					(a)In
			 GeneralTitle XXVII of the Public
			 Health Service Act (42 U.S.C. 300gg et seq.) is amended by adding at
			 the end the following new part:
						
							DCooperative
				Governing of Individual Health Insurance Coverage
								2795.DefinitionsIn this part:
									(1)Primary
				stateThe term primary State means, with respect to
				individual health insurance coverage offered by a health insurance issuer, the
				State designated by the issuer as the State whose covered laws shall govern the
				health insurance issuer in the sale of such coverage under this part. An
				issuer, with respect to a particular policy, may only designate one such State
				as its primary State with respect to all such coverage it offers. Such an
				issuer may not change the designated primary State with respect to individual
				health insurance coverage once the policy is issued, except that such a change
				may be made upon renewal of the policy. With respect to such designated State,
				the issuer is deemed to be doing business in that State.
									(2)Secondary
				stateThe term secondary State means, with respect
				to individual health insurance coverage offered by a health insurance issuer,
				any State that is not the primary State. In the case of a health insurance
				issuer that is selling a policy in, or to a resident of, a secondary State, the
				issuer is deemed to be doing business in that secondary State.
									(3)Health insurance
				issuerThe term health insurance issuer has the
				meaning given such term in section 2791(b)(2), except that such an issuer must
				be licensed in the primary State and be qualified to sell individual health
				insurance coverage in that State.
									(4)Individual
				health insurance coverageThe term individual health
				insurance coverage means health insurance coverage offered in the
				individual market, as defined in section 2791(e)(1).
									(5)Applicable State
				authorityThe term applicable State authority means,
				with respect to a health insurance issuer in a State, the State insurance
				commissioner or official or officials designated by the State to enforce the
				requirements of this title for the State with respect to the issuer.
									(6)Hazardous
				financial conditionThe term hazardous financial
				condition means that, based on its present or reasonably anticipated
				financial condition, a health insurance issuer is unlikely to be able—
										(A)to meet
				obligations to policyholders with respect to known claims and reasonably
				anticipated claims; or
										(B)to pay other
				obligations in the normal course of business.
										(7)Covered
				laws
										(A)In
				generalThe term covered laws means the laws, rules,
				regulations, agreements, and orders governing the insurance business pertaining
				to—
											(i)individual health
				insurance coverage issued by a health insurance issuer;
											(ii)the offer, sale,
				rating (including medical underwriting), renewal, and issuance of individual
				health insurance coverage to an individual;
											(iii)the provision to
				an individual in relation to individual health insurance coverage of health
				care and insurance related services;
											(iv)the provision to
				an individual in relation to individual health insurance coverage of
				management, operations, and investment activities of a health insurance issuer;
				and
											(v)the provision to
				an individual in relation to individual health insurance coverage of loss
				control and claims administration for a health insurance issuer with respect to
				liability for which the issuer provides insurance.
											(B)ExceptionSuch
				term does not include any law, rule, regulation, agreement, or order governing
				the use of care or cost management techniques, including any requirement
				related to provider contracting, network access or adequacy, health care data
				collection, or quality assurance.
										(8)StateThe
				term State means the 50 States and includes the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
									(9)Unfair claims
				settlement practicesThe term unfair claims settlement
				practices means only the following practices:
										(A)Knowingly
				misrepresenting to claimants and insured individuals relevant facts or policy
				provisions relating to coverage at issue.
										(B)Failing to
				acknowledge with reasonable promptness pertinent communications with respect to
				claims arising under policies.
										(C)Failing to adopt
				and implement reasonable standards for the prompt investigation and settlement
				of claims arising under policies.
										(D)Failing to
				effectuate prompt, fair, and equitable settlement of claims submitted in which
				liability has become reasonably clear.
										(E)Refusing to pay
				claims without conducting a reasonable investigation.
										(F)Failing to affirm
				or deny coverage of claims within a reasonable period of time after having
				completed an investigation related to those claims.
										(G)A pattern or
				practice of compelling insured individuals or their beneficiaries to institute
				suits to recover amounts due under its policies by offering substantially less
				than the amounts ultimately recovered in suits brought by them.
										(H)A pattern or
				practice of attempting to settle or settling claims for less than the amount
				that a reasonable person would believe the insured individual or his or her
				beneficiary was entitled by reference to written or printed advertising
				material accompanying or made part of an application.
										(I)Attempting to
				settle or settling claims on the basis of an application that was materially
				altered without notice to, or knowledge or consent of, the insured.
										(J)Failing to provide
				forms necessary to present claims within 15 calendar days of a requests with
				reasonable explanations regarding their use.
										(K)Attempting to
				cancel a policy in less time than that prescribed in the policy or by the law
				of the primary State.
										(10)Fraud and
				abuseThe term fraud and abuse means an act or
				omission committed by a person who, knowingly and with intent to defraud,
				commits, or conceals any material information concerning, one or more of the
				following:
										(A)Presenting,
				causing to be presented or preparing with knowledge or belief that it will be
				presented to or by an insurer, a reinsurer, broker or its agent, false
				information as part of, in support of or concerning a fact material to one or
				more of the following:
											(i)An
				application for the issuance or renewal of an insurance policy or reinsurance
				contract.
											(ii)The rating of an
				insurance policy or reinsurance contract.
											(iii)A claim for
				payment or benefit pursuant to an insurance policy or reinsurance
				contract.
											(iv)Premiums paid on
				an insurance policy or reinsurance contract.
											(v)Payments made in
				accordance with the terms of an insurance policy or reinsurance
				contract.
											(vi)A
				document filed with the commissioner or the chief insurance regulatory official
				of another jurisdiction.
											(vii)The financial
				condition of an insurer or reinsurer.
											(viii)The formation,
				acquisition, merger, reconsolidation, dissolution or withdrawal from one or
				more lines of insurance or reinsurance in all or part of a State by an insurer
				or reinsurer.
											(ix)The issuance of
				written evidence of insurance.
											(x)The reinstatement
				of an insurance policy.
											(B)Solicitation or
				acceptance of new or renewal insurance risks on behalf of an insurer reinsurer
				or other person engaged in the business of insurance by a person who knows or
				should know that the insurer or other person responsible for the risk is
				insolvent at the time of the transaction.
										(C)Transaction of the
				business of insurance in violation of laws requiring a license, certificate of
				authority or other legal authority for the transaction of the business of
				insurance.
										(D)Attempt to commit,
				aiding or abetting in the commission of, or conspiracy to commit the acts or
				omissions specified in this paragraph.
										2796.Application of
				law
									(a)In
				GeneralThe covered laws of the primary State shall apply to
				individual health insurance coverage offered by a health insurance issuer in
				the primary State and in any secondary State, but only if the coverage and
				issuer comply with the conditions of this section with respect to the offering
				of coverage in any secondary State.
									(b)Exemptions From
				Covered Laws in a Secondary StateExcept as provided in this
				section, a health insurance issuer with respect to its offer, sale, rating
				(including medical underwriting), renewal, and issuance of individual health
				insurance coverage in any secondary State is exempt from any covered laws of
				the secondary State (and any rules, regulations, agreements, or orders sought
				or issued by such State under or related to such covered laws) to the extent
				that such laws would—
										(1)make unlawful, or
				regulate, directly or indirectly, the operation of the health insurance issuer
				operating in the secondary State, except that any secondary State may require
				such an issuer—
											(A)to pay, on a
				nondiscriminatory basis, applicable premium and other taxes (including high
				risk pool assessments) which are levied on insurers and surplus lines insurers,
				brokers, or policyholders under the laws of the State;
											(B)to register with
				and designate the State insurance commissioner as its agent solely for the
				purpose of receiving service of legal documents or process;
											(C)to submit to an
				examination of its financial condition by the State insurance commissioner in
				any State in which the issuer is doing business to determine the issuer’s
				financial condition, if—
												(i)the State
				insurance commissioner of the primary State has not done an examination within
				the period recommended by the National Association of Insurance Commissioners;
				and
												(ii)any such
				examination is conducted in accordance with the examiners’ handbook of the
				National Association of Insurance Commissioners and is coordinated to avoid
				unjustified duplication and unjustified repetition;
												(D)to comply with a
				lawful order issued—
												(i)in
				a delinquency proceeding commenced by the State insurance commissioner if there
				has been a finding of financial impairment under subparagraph (C); or
												(ii)in a voluntary
				dissolution proceeding;
												(E)to comply with an
				injunction issued by a court of competent jurisdiction, upon a petition by the
				State insurance commissioner alleging that the issuer is in hazardous financial
				condition;
											(F)to participate, on
				a nondiscriminatory basis, in any insurance insolvency guaranty association or
				similar association to which a health insurance issuer in the State is required
				to belong;
											(G)to comply with any
				State law regarding fraud and abuse (as defined in section 2795(10)), except
				that if the State seeks an injunction regarding the conduct described in this
				subparagraph, such injunction must be obtained from a court of competent
				jurisdiction;
											(H)to comply with any
				State law regarding unfair claims settlement practices (as defined in section
				2795(9)); or
											(I)to comply with the
				applicable requirements for independent review under section 2798 with respect
				to coverage offered in the State;
											(2)require any
				individual health insurance coverage issued by the issuer to be countersigned
				by an insurance agent or broker residing in that Secondary State; or
										(3)otherwise
				discriminate against the issuer issuing insurance in both the primary State and
				in any secondary State.
										(c)Clear and
				Conspicuous DisclosureA health insurance issuer shall provide
				the following notice, in 12-point bold type, in any insurance coverage offered
				in a secondary State under this part by such a health insurance issuer and at
				renewal of the policy, with the 5 blank spaces therein being appropriately
				filled with the name of the health insurance issuer, the name of primary State,
				the name of the secondary State, the name of the secondary State, and the name
				of the secondary State, respectively, for the coverage concerned:
									Notice This policy is issued by ___ and is governed by the laws and
				regulations of the State of ___, and it has met all the laws of that State as
				determined by that State’s Department of Insurance. This policy may be less
				expensive than others because it is not subject to all of the insurance laws
				and regulations of the State of ___, including coverage of some services or
				benefits mandated by the law of the State of ___. Additionally, this policy is
				not subject to all of the consumer protection laws or restrictions on rate
				changes of the State of ___. As with all insurance products, before purchasing
				this policy, you should carefully review the policy and determine what health
				care services the policy covers and what benefits it provides, including any
				exclusions, limitations, or conditions for such services or
				benefits.
									.
						
							(d)Prohibition on
				Certain Reclassifications and Premium Increases
								(1)In
				generalFor purposes of this section, a health insurance issuer
				that provides individual health insurance coverage to an individual under this
				part in a primary or secondary State may not upon renewal—
									(A)move or reclassify
				the individual insured under the health insurance coverage from the class such
				individual is in at the time of issue of the contract based on the
				health-status related factors of the individual; or
									(B)increase the
				premiums assessed the individual for such coverage based on a health
				status-related factor or change of a health status-related factor or the past
				or prospective claim experience of the insured individual.
									(2)ConstructionNothing
				in paragraph (1) shall be construed to prohibit a health insurance
				issuer—
									(A)from terminating
				or discontinuing coverage or a class of coverage in accordance with subsections
				(b) and (c) of section 2742;
									(B)from raising
				premium rates for all policy holders within a class based on claims
				experience;
									(C)from changing
				premiums or offering discounted premiums to individuals who engage in wellness
				activities at intervals prescribed by the issuer, if such premium changes or
				incentives—
										(i)are disclosed to
				the consumer in the insurance contract;
										(ii)are based on
				specific wellness activities that are not applicable to all individuals;
				and
										(iii)are not
				obtainable by all individuals to whom coverage is offered;
										(D)from reinstating
				lapsed coverage; or
									(E)from retroactively
				adjusting the rates charged an insured individual if the initial rates were set
				based on material misrepresentation by the individual at the time of
				issue.
									(e)Prior Offering
				of Policy in Primary StateA health insurance issuer may not
				offer for sale individual health insurance coverage in a secondary State unless
				that coverage is currently offered for sale in the primary State.
							(f)Licensing of
				Agents or Brokers for Health Insurance IssuersAny State may
				require that a person acting, or offering to act, as an agent or broker for a
				health insurance issuer with respect to the offering of individual health
				insurance coverage obtain a license from that State, with commissions or other
				compensation subject to the provisions of the laws of that State, except that a
				State may not impose any qualification or requirement which discriminates
				against a nonresident agent or broker.
							(g)Documents for
				Submission to State Insurance CommissionerEach health insurance
				issuer issuing individual health insurance coverage in both primary and
				secondary States shall submit—
								(1)to the insurance
				commissioner of each State in which it intends to offer such coverage, before
				it may offer individual health insurance coverage in such State—
									(A)a copy of the plan
				of operation or feasibility study or any similar statement of the policy being
				offered and its coverage (which shall include the name of its primary State and
				its principal place of business);
									(B)written notice of
				any change in its designation of its primary State; and
									(C)written notice
				from the issuer of the issuer’s compliance with all the laws of the primary
				State; and
									(2)to the insurance
				commissioner of each secondary State in which it offers individual health
				insurance coverage, a copy of the issuer’s quarterly financial statement
				submitted to the primary State, which statement shall be certified by an
				independent public accountant and contain a statement of opinion on loss and
				loss adjustment expense reserves made by—
									(A)a member of the
				American Academy of Actuaries; or
									(B)a qualified loss
				reserve specialist.
									(h)Power of Courts
				To Enjoin ConductNothing in this section shall be construed to
				affect the authority of any Federal or State court to enjoin—
								(1)the solicitation
				or sale of individual health insurance coverage by a health insurance issuer to
				any person or group who is not eligible for such insurance; or
								(2)the solicitation
				or sale of individual health insurance coverage that violates the requirements
				of the law of a secondary State which are described in subparagraphs (A)
				through (H) of section 2796(b)(1).
								(i)Power of
				Secondary States To Take Administrative ActionNothing in this
				section shall be construed to affect the authority of any State to enjoin
				conduct in violation of that State’s laws described in section
				2796(b)(1).
							(j)State Powers To
				Enforce State Laws
								(1)In
				generalSubject to the provisions of subsection (b)(1)(G)
				(relating to injunctions) and paragraph (2), nothing in this section shall be
				construed to affect the authority of any State to make use of any of its powers
				to enforce the laws of such State with respect to which a health insurance
				issuer is not exempt under subsection (b).
								(2)Courts of
				competent jurisdictionIf a State seeks an injunction regarding
				the conduct described in paragraphs (1) and (2) of subsection (h), such
				injunction must be obtained from a Federal or State court of competent
				jurisdiction.
								(k)States’
				Authority To SueNothing in this section shall affect the
				authority of any State to bring action in any Federal or State court.
							(l)Generally
				Applicable LawsNothing in this section shall be construed to
				affect the applicability of State laws generally applicable to persons or
				corporations.
							(m)Guaranteed
				Availability of Coverage to HIPAA Eligible IndividualsTo the
				extent that a health insurance issuer is offering coverage in a primary State
				that does not accommodate residents of secondary States or does not provide a
				working mechanism for residents of a secondary State, and the issuer is
				offering coverage under this part in such secondary State which has not adopted
				a qualified high risk pool as its acceptable alternative mechanism (as defined
				in section 2744(c)(2)), the issuer shall, with respect to any individual health
				insurance coverage offered in a secondary State under this part, comply with
				the guaranteed availability requirements for eligible individuals in section
				2741.
							2797.Primary State
				must meet Federal floor before issuer may sell into secondary
				StatesA health insurance
				issuer may not offer, sell, or issue individual health insurance coverage in a
				secondary State if the State insurance commissioner does not use a risk-based
				capital formula for the determination of capital and surplus requirements for
				all health insurance issuers.
							2798.Independent
				external appeals procedures
								(a)Right to
				External AppealA health insurance issuer may not offer, sell, or
				issue individual health insurance coverage in a secondary State under the
				provisions of this title unless—
									(1)both the secondary
				State and the primary State have legislation or regulations in place
				establishing an independent review process for individuals who are covered by
				individual health insurance coverage, or
									(2)in any case in
				which the requirements of subparagraph (A) are not met with respect to the
				either of such States, the issuer provides an independent review mechanism
				substantially identical (as determined by the applicable State authority of
				such State) to that prescribed in the Health Carrier External Review
				Model Act of the National Association of Insurance Commissioners for
				all individuals who purchase insurance coverage under the terms of this part,
				except that, under such mechanism, the review is conducted by an independent
				medical reviewer, or a panel of such reviewers, with respect to whom the
				requirements of subsection (b) are met.
									(b)Qualifications
				of Independent Medical ReviewersIn the case of any independent
				review mechanism referred to in subsection (a)(2)—
									(1)In
				generalIn referring a denial of a claim to an independent
				medical reviewer, or to any panel of such reviewers, to conduct independent
				medical review, the issuer shall ensure that—
										(A)each independent
				medical reviewer meets the qualifications described in paragraphs (2) and
				(3);
										(B)with respect to
				each review, each reviewer meets the requirements of paragraph (4) and the
				reviewer, or at least 1 reviewer on the panel, meets the requirements described
				in paragraph (5); and
										(C)compensation
				provided by the issuer to each reviewer is consistent with paragraph
				(6).
										(2)Licensure and
				expertiseEach independent medical reviewer shall be a physician
				(allopathic or osteopathic) or health care professional who—
										(A)is appropriately
				credentialed or licensed in 1 or more States to deliver health care services;
				and
										(B)typically treats
				the condition, makes the diagnosis, or provides the type of treatment under
				review.
										(3)Independence
										(A)In
				generalSubject to subparagraph (B), each independent medical
				reviewer in a case shall—
											(i)not be a related
				party (as defined in paragraph (7));
											(ii)not have a
				material familial, financial, or professional relationship with such a party;
				and
											(iii)not otherwise
				have a conflict of interest with such a party (as determined under
				regulations).
											(B)ExceptionNothing
				in subparagraph (A) shall be construed to—
											(i)prohibit an
				individual, solely on the basis of affiliation with the issuer, from serving as
				an independent medical reviewer if—
												(I)a non-affiliated
				individual is not reasonably available;
												(II)the affiliated
				individual is not involved in the provision of items or services in the case
				under review;
												(III)the fact of such
				an affiliation is disclosed to the issuer and the enrollee (or authorized
				representative) and neither party objects; and
												(IV)the affiliated
				individual is not an employee of the issuer and does not provide services
				exclusively or primarily to or on behalf of the issuer;
												(ii)prohibit an
				individual who has staff privileges at the institution where the treatment
				involved takes place from serving as an independent medical reviewer merely on
				the basis of such affiliation if the affiliation is disclosed to the issuer and
				the enrollee (or authorized representative), and neither party objects;
				or
											(iii)prohibit receipt
				of compensation by an independent medical reviewer from an entity if the
				compensation is provided consistent with paragraph (6).
											(4)Practicing
				health care professional in same field
										(A)In
				generalIn a case involving treatment, or the provision of items
				or services—
											(i)by
				a physician, a reviewer shall be a practicing physician (allopathic or
				osteopathic) of the same or similar specialty, as a physician who, acting
				within the appropriate scope of practice within the State in which the service
				is provided or rendered, typically treats the condition, makes the diagnosis,
				or provides the type of treatment under review; or
											(ii)by a
				non-physician health care professional, the reviewer, or at least 1 member of
				the review panel, shall be a practicing non-physician health care professional
				of the same or similar specialty as the non-physician health care professional
				who, acting within the appropriate scope of practice within the State in which
				the service is provided or rendered, typically treats the condition, makes the
				diagnosis, or provides the type of treatment under review.
											(B)Practicing
				definedFor purposes of this paragraph, the term
				practicing means, with respect to an individual who is a physician
				or other health care professional, that the individual provides health care
				services to individual patients on average at least 2 days per week.
										(5)Pediatric
				expertiseIn the case of an external review relating to a child,
				a reviewer shall have expertise under paragraph (2) in pediatrics.
									(6)Limitations on
				reviewer compensationCompensation provided by the issuer to an
				independent medical reviewer in connection with a review under this section
				shall—
										(A)not exceed a
				reasonable level; and
										(B)not be contingent
				on the decision rendered by the reviewer.
										(7)Related party
				definedFor purposes of this section, the term related
				party means, with respect to a denial of a claim under a coverage
				relating to an enrollee, any of the following:
										(A)The issuer
				involved, or any fiduciary, officer, director, or employee of the
				issuer.
										(B)The enrollee (or
				authorized representative).
										(C)The health care
				professional that provides the items or services involved in the denial.
										(D)The institution at
				which the items or services (or treatment) involved in the denial are
				provided.
										(E)The manufacturer
				of any drug or other item that is included in the items or services involved in
				the denial.
										(F)Any other party
				determined under any regulations to have a substantial interest in the denial
				involved.
										(8)DefinitionsFor
				purposes of this subsection:
										(A)EnrolleeThe
				term enrollee means, with respect to health insurance coverage
				offered by a health insurance issuer, an individual enrolled with the issuer to
				receive such coverage.
										(B)Health care
				professionalThe term health care professional means
				an individual who is licensed, accredited, or certified under State law to
				provide specified health care services and who is operating within the scope of
				such licensure, accreditation, or certification.
										2799.Enforcement
								(a)In
				GeneralSubject to subsection (b), with respect to specific
				individual health insurance coverage the primary State for such coverage has
				sole jurisdiction to enforce the primary State’s covered laws in the primary
				State and any secondary State.
								(b)Secondary
				State’s AuthorityNothing in subsection (a) shall be construed to
				affect the authority of a secondary State to enforce its laws as set forth in
				the exception specified in section 2796(b)(1).
								(c)Court
				InterpretationIn reviewing action initiated by the applicable
				secondary State authority, the court of competent jurisdiction shall apply the
				covered laws of the primary State.
								(d)Notice of
				Compliance FailureIn the case of individual health insurance
				coverage offered in a secondary State that fails to comply with the covered
				laws of the primary State, the applicable State authority of the secondary
				State may notify the applicable State authority of the primary
				State.
								.
					(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 individual health insurance coverage offered, issued, or sold after the date
			 that is one year after the date of the enactment of this Act.
					(c)GAO Ongoing
			 Study and Reports
						(1)StudyThe
			 Comptroller General of the United States shall conduct an ongoing study
			 concerning the effect of the amendment made by subsection (a) on—
							(A)the number of
			 uninsured and under-insured;
							(B)the availability
			 and cost of health insurance policies for individuals with pre-existing medical
			 conditions;
							(C)the availability
			 and cost of health insurance policies generally;
							(D)the elimination or
			 reduction of different types of benefits under health insurance policies
			 offered in different States; and
							(E)cases of fraud or
			 abuse relating to health insurance coverage offered under such amendment and
			 the resolution of such cases.
							(2)Annual
			 reportsThe Comptroller General shall submit to Congress an
			 annual report, after the end of each of the 5 years following the effective
			 date of the amendment made by subsection (a), on the ongoing study conducted
			 under paragraph (1).
						132.SeverabilityIf any provision of this subtitle or the
			 application of such provision to any person or circumstance is held to be
			 unconstitutional, the remainder of this subtitle and the application of the
			 provisions of such to any other person or circumstance shall not be
			 affected.
				EProtecting
			 Patients from Rescissions
				141.Opportunity for
			 independent, external third party reviews of certain nonrenewals and
			 discontinuations, including rescissions, of individual health insurance
			 coverage
					(a)Clarification
			 regarding application of guaranteed renewability of individual health insurance
			 coverageSection 2742 of the Public Health Service Act (42 U.S.C.
			 300gg–42) is amended—
						(1)in its heading, by
			 inserting , continuation in force, including prohibition of
			 rescission, after guaranteed renewability;
						(2)in subsection (a),
			 by inserting , including without rescission, after
			 continue in force; and
						(3)in subsection
			 (b)(2), by inserting before the period at the end the following: ,
			 including intentional concealment of material facts regarding a health
			 condition related to the condition for which coverage is being
			 claimed.
						(b)Opportunity for
			 independent, external third party review in certain casesSubpart
			 1 of part B of title XXVII of the Public Health Service Act is amended by
			 adding at the end the following new section:
						
							2746.Opportunity
				for independent, external third party review in certain cases
								(a)Notice and
				review rightIf a health insurance issuer determines to nonrenew
				or not continue in force, including rescind, health insurance coverage for an
				individual in the individual market on the basis described in section
				2742(b)(2) before such nonrenewal, discontinuation, or rescission, may take
				effect the issuer shall provide the individual with notice of such proposed
				nonrenewal, discontinuation, or rescission and an opportunity for a review of
				such determination by an independent, external third party under procedures
				specified by the Secretary.
								(b)Independent
				determinationIf the individual requests such review by an
				independent, external third party of a nonrenewal, discontinuation, or
				rescission of health insurance coverage, the coverage shall remain in effect
				until such third party determines that the coverage may be nonrenewed,
				discontinued, or rescinded under section
				2742(b)(2).
								.
					(c)Effective
			 dateThe amendments made by this section shall apply after the
			 date of the enactment of this Act with respect to health insurance coverage
			 issued before, on, or after such date.
					IIPromoting patient
			 choice
			ACredit for small
			 employers adopting auto-Enrollment and defined contribution options
				201.Credit for
			 small employers adopting auto-enrollment and defined contribution
			 options
					(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
						
							45R.Auto-enrollment
				and defined contribution option for health benefits plans of small
				employers
								(a)In
				generalFor purposes of
				section 38, in the case of a small employer, the health benefits plan
				implementation credit determined under this section for the taxable year is an
				amount equal to 100 percent of the amount paid or incurred by the taxpayer
				during the taxable year for qualified health benefits expenses.
								(b)LimitationThe credit determined under subsection (a)
				with respect to any taxpayer for any taxable year shall not exceed the excess
				of—
									(1)$1,500,
				over
									(2)sum of the credits
				determined under subsection (a) with respect to such taxpayer for all preceding
				taxable years.
									(c)Qualified health
				benefits expensesFor
				purposes of this section, the term qualified health benefits
				auto-enrollment expenses means, with respect to any taxable year,
				amounts paid or incurred by the taxpayer during such taxable year for—
									(1)establishing
				auto-enrollment which meets the requirements of section 107 of the for coverage
				of a participant or beneficiary under a group health plan, or health insurance
				coverage offered in connection with such a plan, and
									(2)implementing the
				employer contribution option for health insurance coverage pursuant to section
				5000(e)(2).
									(d)Qualified small
				employerFor purposes of this section, the term qualified
				small employer means any employer for any taxable year if the number of
				employees employed by such employer during such taxable year does not exceed
				50. All employers treated as a single employer under subsection (a) or (b) of
				section 52 shall be treated as a single employer for purposes of this
				section.
								(e)No double
				benefitNo deduction or credit shall be allowed under any other
				provision of this chapter with respect to the amount of the credit determined
				under this section.
								(f)TerminationSubsection (a) shall not apply to any
				taxable year beginning after the date which is 2 years after the date of the
				enactment of this
				section.
								.
					(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus , and by adding at
			 the end the following new paragraph:
						
							(36)in the case of a small employer (as defined
				in section 45R(d)), the health benefits plan implementation credit determined
				under section
				45R(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45Q the following new item:
						
							
								Sec. 45R. Auto-enrollment and defined contribution option for
				health benefits plans of small
				employers.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					BTax incentives for
			 long-Term care insurance
				211.Treatment of
			 premiums on qualified long-term care insurance contracts
					(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions) is amended by
			 redesignating section 224 as section 225 and by inserting after section 223 the
			 following new section:
						
							224.Premiums on
				qualified long-term care insurance contracts
								(a)In
				generalIn the case of an individual, there shall be allowed as a
				deduction an amount equal to the applicable percentage of eligible long-term
				care premiums (as defined in section 213(d)(10)) paid during the taxable year
				for coverage for the taxpayer and the taxpayer’s spouse and dependents under a
				qualified long-term care insurance contract (as defined in section
				7702B(b)).
								(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage shall be determined in accordance with the following table:
									
										
											
												For taxable years
						beginningThe applicable
												
												 in calendar year—percentage
						is—
												
											
											
												2010 or
						201125
												
												201235
												
												201365
												
												2014 or
						thereafter100.
												
											
										
									
								(c)Coordination
				with other deductionsAny amount paid by a taxpayer for any
				qualified long-term care insurance contract to which subsection (a) applies
				shall not be taken into account in computing the amount allowable to the
				taxpayer as a deduction under section 162(l) or
				213(a).
								.
					(b)Long-Term care
			 insurance permitted To be offered under cafeteria plans and flexible spending
			 arrangements
						(1)Cafeteria
			 plansThe last sentence of section 125(f) of such Code (defining
			 qualified benefits) is amended by inserting before the period at the end
			 ; except that such term shall include the payment of premiums for any
			 qualified long-term care insurance contract (as defined in section 7702B) to
			 the extent the amount of such payment does not exceed the eligible long-term
			 care premiums (as defined in section 213(d)(10)) for such
			 contract.
						(2)Flexible
			 spending arrangementsSection 106 of such Code (relating to
			 contributions by an employer to accident and health plans) is amended by
			 striking subsection (c) and redesignating subsections (d) and (e) as
			 subsections (c) and (d), respectively.
						(c)Conforming
			 amendments
						(1)Section 62(a) of
			 such Code is amended by inserting before the last sentence at the end the
			 following new paragraph:
							
								(22)Premiums on
				qualified long-term care insurance contractsThe deduction
				allowed by section
				224.
								.
						(2)Sections
			 223(b)(4)(B), 223(d)(4)(C), 223(f)(3)(B), 3231(e)(11), 3306(b)(18),
			 3401(a)(22), 4973(g)(1), and 4973(g)(2)(B)(i) of such Code are each amended by
			 striking section 106(d) and inserting section
			 106(c).
						(3)Section
			 223(c)(1)(B)(iii)(II) of such Code is amended by striking 106(e)
			 and inserting 106(d).
						(4)Section 6041 of
			 such Code is amended—
							(A)in subsection (f)(1) by striking (as
			 defined in section 106(c)(2)), and
							(B)by adding at the
			 end the following new subsection:
								
									(h)Flexible
				spending arrangement definedFor purposes of this section, a flexible
				spending arrangement is a benefit program which provides employees with
				coverage under which—
										(1)specified incurred
				expenses may be reimbursed (subject to reimbursement maximums and other
				reasonable conditions), and
										(2)the maximum amount
				of reimbursement which is reasonably available to a participant for such
				coverage is less than 500 percent of the value of such coverage.
										In the
				case of an insured plan, the maximum amount reasonably available shall be
				determined on the basis of the underlying
				coverage..
							(5)The table of
			 sections for part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the last item and inserting the following new items:
							
								
									Sec. 224. Premiums on qualified long-term
				care insurance contracts.
									Sec. 225. Cross
				reference.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					212.Credit for
			 taxpayers with long-term care needs
					(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
						
							25E.Credit for
				taxpayers with long-term care needs
								(a)Allowance of
				credit
									(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				credit amount multiplied by the number of applicable individuals with respect
				to whom the taxpayer is an eligible caregiver for the taxable year.
									(2)Applicable
				credit amountFor purposes of paragraph (1), the applicable
				credit amount shall be determined in accordance with the following
				table:
										
											
												
													For taxable years
						beginningThe applicable
													
													 in calendar year—credit amount
						is—
													
												
												
													20101,500
													
													20112,000
													
													20122,500
													
													2013 or
						thereafter3,000.
													
												
											
										
									(b)Limitation based
				on adjusted gross income
									(1)In
				generalThe amount of the credit allowable under subsection (a)
				shall be reduced (but not below zero) by $100 for each $1,000 (or fraction
				thereof) by which the taxpayer’s modified adjusted gross income exceeds the
				threshold amount. For purposes of the preceding sentence, the term
				modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
									(2)Threshold
				amountFor purposes of paragraph (1), the term threshold
				amount means—
										(A)$150,000 in the
				case of a joint return, and
										(B)$75,000 in any
				other case.
										(3)IndexingIn
				the case of any taxable year beginning in a calendar year after 2010, each
				dollar amount contained in paragraph (2) shall be increased by an amount equal
				to the product of—
										(A)such dollar
				amount, and
										(B)the medical care
				cost adjustment determined under section 213(d)(10)(B)(ii) for the calendar
				year in which the taxable year begins, determined by substituting August
				2009 for August 1996 in subclause (II) thereof.
										If any
				increase determined under the preceding sentence is not a multiple of $50, such
				increase shall be rounded to the next lowest multiple of $50.(c)DefinitionsFor
				purposes of this section:
									(1)Applicable
				individual
										(A)In
				generalThe term applicable individual means, with
				respect to any taxable year, any individual who has been certified, before the
				due date for filing the return of tax for the taxable year (without
				extensions), by a physician (as defined in section 1861(r)(1) of the
				Social Security Act) as being an
				individual with long-term care needs described in subparagraph (B) for a
				period—
											(i)which is at least
				180 consecutive days, and
											(ii)a
				portion of which occurs within the taxable year.
											Notwithstanding the preceding
				sentence, a certification shall not be treated as valid unless it is made
				within the 39½ month period ending on such due date (or
				such other period as the Secretary prescribes).(B)Individuals with
				long-term care needsAn individual is described in this
				subparagraph if the individual meets any of the following requirements:
											(i)The individual is
				at least 6 years of age and—
												(I)is unable to
				perform (without substantial assistance from another individual) at least 3
				activities of daily living (as defined in section 7702B(c)(2)(B)) due to a loss
				of functional capacity, or
												(II)requires
				substantial supervision to protect such individual from threats to health and
				safety due to severe cognitive impairment and is unable to perform, without
				reminding or cuing assistance, at least 1 activity of daily living (as so
				defined) or to the extent provided in regulations prescribed by the Secretary
				(in consultation with the Secretary of Health and Human Services), is unable to
				engage in age appropriate activities.
												(ii)The individual is
				at least 2 but not 6 years of age and is unable due to a loss of functional
				capacity to perform (without substantial assistance from another individual) at
				least 2 of the following activities: eating, transferring, or mobility.
											(iii)The individual
				is under 2 years of age and requires specific durable medical equipment by
				reason of a severe health condition or requires a skilled practitioner trained
				to address the individual’s condition to be available if the individual’s
				parents or guardians are absent.
											(2)Eligible
				caregiver
										(A)In
				generalA taxpayer shall be treated as an eligible caregiver for
				any taxable year with respect to the following individuals:
											(i)The
				taxpayer.
											(ii)The taxpayer’s
				spouse.
											(iii)An individual
				with respect to whom the taxpayer is allowed a deduction under section 151(c)
				for the taxable year.
											(iv)An individual who
				would be described in clause (iii) for the taxable year if section 151(c) were
				applied by substituting for the exemption amount an amount equal to the sum of
				the exemption amount, the standard deduction under section 63(c)(2)(C), and any
				additional standard deduction under section 63(c)(3) which would be applicable
				to the individual if clause (iii) applied.
											(v)An
				individual who would be described in clause (iii) for the taxable year
				if—
												(I)the requirements
				of clause (iv) are met with respect to the individual, and
												(II)the requirements
				of subparagraph (B) are met with respect to the individual in lieu of the
				support test under subsection (c)(1)(D) or (d)(1)(C) of section 152.
												(B)Residency
				testThe requirements of this subparagraph are met if an
				individual has as his principal place of abode the home of the taxpayer
				and—
											(i)in
				the case of an individual who is an ancestor or descendant of the taxpayer or
				the taxpayer’s spouse, is a member of the taxpayer’s household for over half
				the taxable year, or
											(ii)in the case of
				any other individual, is a member of the taxpayer’s household for the entire
				taxable year.
											(C)Special rules
				where more than 1 eligible caregiver
											(i)In
				generalIf more than 1 individual is an eligible caregiver with
				respect to the same applicable individual for taxable years ending with or
				within the same calendar year, a taxpayer shall be treated as the eligible
				caregiver if each such individual (other than the taxpayer) files a written
				declaration (in such form and manner as the Secretary may prescribe) that such
				individual will not claim such applicable individual for the credit under this
				section.
											(ii)No
				agreementIf each individual required under clause (i) to file a
				written declaration under clause (i) does not do so, the individual with the
				highest adjusted gross income shall be treated as the eligible
				caregiver.
											(iii)Married
				individuals filing separatelyIn the case of married individuals
				filing separately, the determination under this subparagraph as to whether the
				husband or wife is the eligible caregiver shall be made under the rules of
				clause (ii) (whether or not one of them has filed a written declaration under
				clause (i)).
											(d)Identification
				requirementNo credit shall be allowed under this section to a
				taxpayer with respect to any applicable individual unless the taxpayer includes
				the name and taxpayer identification number of such individual, and the
				identification number of the physician certifying such individual, on the
				return of tax for the taxable year.
								(e)Taxable year
				must be full taxable yearExcept in the case of a taxable year
				closed by reason of the death of the taxpayer, no credit shall be allowable
				under this section in the case of a taxable year covering a period of less than
				12
				months.
								.
					(b)Conforming
			 amendments
						(1)Section 6213(g)(2)
			 of such Code is amended by striking and at the end of
			 subparagraph (L), by striking the period at the end of subparagraph (M) and
			 inserting , and, and by inserting after subparagraph (M) the
			 following new subparagraph:
							
								(N)an omission of a
				correct TIN or physician identification required under section 25E(d) (relating
				to credit for taxpayers with long-term care needs) to be included on a
				return.
								.
						(2)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
							
								
									Sec. 25E. Credit for taxpayers with
				long-term care
				needs.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
					213.Additional
			 consumer protections for long-term care insurance
					(a)Additional
			 protections applicable to long-Term care insuranceSubparagraphs
			 (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986
			 (relating to requirements of model regulation and Act) are amended to read as
			 follows:
						
							(A)In
				generalThe requirements of this paragraph are met with respect
				to any contract if such contract meets—
								(i)Model
				regulationThe following requirements of the model
				regulation:
									(I)Section 6A
				(relating to guaranteed renewal or noncancellability), other than paragraph (5)
				thereof, and the requirements of section 6B of the model Act relating to such
				section 6A.
									(II)Section 6B
				(relating to prohibitions on limitations and exclusions) other than paragraph
				(7) thereof.
									(III)Section 6C
				(relating to extension of benefits).
									(IV)Section 6D
				(relating to continuation or conversion of coverage).
									(V)Section 6E
				(relating to discontinuance and replacement of policies).
									(VI)Section 7
				(relating to unintentional lapse).
									(VII)Section 8
				(relating to disclosure), other than sections 8F, 8G, 8H, and 8I
				thereof.
									(VIII)Section 11
				(relating to prohibitions against post-claims underwriting).
									(IX)Section 12
				(relating to minimum standards).
									(X)Section 13
				(relating to requirement to offer inflation protection).
									(XI)Section 25
				(relating to prohibition against preexisting conditions and probationary
				periods in replacement policies or certificates).
									(XII)The provisions
				of section 26 relating to contingent nonforfeiture benefits, if the
				policyholder declines the offer of a nonforfeiture provision described in
				paragraph (4).
									(ii)Model
				ActThe following requirements of the model Act:
									(I)Section 6C
				(relating to preexisting conditions).
									(II)Section 6D
				(relating to prior hospitalization).
									(III)The provisions
				of section 8 relating to contingent nonforfeiture benefits, if the policyholder
				declines the offer of a nonforfeiture provision described in paragraph
				(4).
									(B)DefinitionsFor
				purposes of this paragraph:
								(i)Model
				provisionsThe terms
				model regulation and model Act mean the long-term
				care insurance model regulation, and the long-term care insurance model Act,
				respectively, promulgated by the National Association of Insurance
				Commissioners (as adopted as of December 31, 2008).
								(ii)CoordinationAny
				provision of the model regulation or model Act listed under clause (i) or (ii)
				of subparagraph (A) shall be treated as including any other provision of such
				regulation or Act necessary to implement the provision.
								(iii)DeterminationFor
				purposes of this section and section 4980C, the determination of whether any
				requirement of a model regulation or the model Act has been met shall be made
				by the
				Secretary.
								.
					(b)Excise
			 taxParagraph (1) of section 4980C(c) of the Internal Revenue
			 Code of 1986 (relating to requirements of model provisions) is amended to read
			 as follows:
						
							(1)Requirements of
				model provisions
								(A)Model
				regulationThe following
				requirements of the model regulation must be met:
									(i)Section 9
				(relating to required disclosure of rating practices to consumer).
									(ii)Section 14
				(relating to application forms and replacement coverage).
									(iii)Section 15
				(relating to reporting requirements).
									(iv)Section 22
				(relating to filing requirements for marketing).
									(v)Section 23
				(relating to standards for marketing), including inaccurate completion of
				medical histories, other than paragraphs (1), (6), and (9) of section
				23C.
									(vi)Section 24
				(relating to suitability).
									(vii)Section 29
				(relating to standard format outline of coverage).
									(viii)Section 30
				(relating to requirement to deliver shopper's guide).
									The
				requirements referred to in clause (vi) shall not include those portions of the
				personal worksheet described in Appendix B relating to consumer protection
				requirements not imposed by section 4980C or 7702B.(B)Model
				ActThe following requirements of the model Act must be
				met:
									(i)Section 6F
				(relating to right to return).
									(ii)Section 6G
				(relating to outline of coverage).
									(iii)Section 6H
				(relating to requirements for certificates under group plans).
									(iv)Section 6J
				(relating to policy summary).
									(v)Section 6K
				(relating to monthly reports on accelerated death benefits).
									(vi)Section 7
				(relating to incontestability period).
									(C)DefinitionsFor
				purposes of this paragraph, the terms model regulation and
				model Act have the meanings given such terms by section
				7702B(g)(2)(B).
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to policies
			 issued after December 31, 2009.
					CComparative
			 effectiveness research
				221.Prohibition on
			 Certain Uses of Data Obtained from Comparative Effectiveness Research;
			 Accounting for Personalized Medicine and Differences in Patient Treatment
			 Response
					(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services—
						(1)shall not use data obtained from the
			 conduct of comparative effectiveness research, including such research that is
			 conducted or supported using funds appropriated under the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5), to deny coverage of an item or
			 service under a Federal health care program (as defined in section 1128B(f) of
			 the Social Security Act (42 U.S.C. 1320a–7b(f))); and
						(2)shall ensure that
			 comparative effectiveness research conducted or supported by the Federal
			 Government accounts for factors contributing to differences in the treatment
			 response and treatment preferences of patients, including patient-reported
			 outcomes, genomics and personalized medicine, the unique needs of health
			 disparity populations, and indirect patient benefits.
						(b)Rule of
			 constructionNothing in this section shall be construed as
			 affecting the authority of the Commissioner of Food and Drugs under the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) or the Public Health
			 Service Act (42 U.S.C. 201 et seq.).
					DPrograms of health
			 promotion or disease prevention
				231.Programs of
			 health promotion or disease prevention
					(a)In
			 generalNothing in the Public
			 Health Service Act, Employee Retirement Income Security Act of 1974, or the
			 Internal Revenue Code of 1986 (or any amendment made by this Act) shall be
			 applied, administered, or interpreted to prevent an employer from establishing
			 premium discounts or rebates, or modifying copayments or deductibles, in the
			 case of employees who adhere to, or participate in, a program of health
			 promotion or disease prevention which meets the requirements of subsection
			 (b).
					(b)Programs of
			 health promotion or disease prevention to which section applies
						(1)General
			 provisions
							(A)General
			 ruleFor purposes of paragraph (2)(B), a program of health
			 promotion or disease prevention (referred to in this subsection as a
			 wellness program) shall be a program that is designed to promote
			 health or prevent disease that meets the applicable requirements of this
			 subsection.
							(B)No conditions
			 based on health status factorIf none of the conditions for
			 obtaining a premium discount or rebate or other reward for participation in a
			 wellness program is based on an individual satisfying a standard that is
			 related to a health status factor, such wellness program shall not violate this
			 section if participation in the program is made available to all similarly
			 situated individuals and the requirements of paragraph (2) are complied
			 with.
							(C)Conditions based
			 on health status factorIf any of the conditions for obtaining a
			 premium discount or rebate or other reward for participation in a wellness
			 program is based on an individual satisfying a standard that is related to a
			 health status factor, such wellness program shall not violate this section if
			 the requirements of paragraph (3) are complied with.
							(2)Wellness
			 programs not subject to requirementsIf none of the conditions
			 for obtaining a premium discount or rebate or other reward under a wellness
			 program as described in paragraph (1)(B) are based on an individual satisfying
			 a standard that is related to a health status factor (or if such a wellness
			 program does not provide such a reward), the wellness program shall not violate
			 this section if participation in the program is made available to all similarly
			 situated individuals. The following programs shall not have to comply with the
			 requirements of paragraph (3) if participation in the program is made available
			 to all similarly situated individuals:
							(A)A program that
			 reimburses all or part of the cost for memberships in a fitness center.
							(B)A diagnostic
			 testing program that provides a reward for participation and does not base any
			 part of the reward on outcomes.
							(C)A program that
			 encourages preventive care related to a health condition through the waiver of
			 the copayment or deductible requirement under an individual or group health
			 plan for the costs of certain items or services related to a health condition
			 (such as prenatal care or well-baby visits).
							(D)A program that
			 reimburses individuals for the costs of smoking cessation programs without
			 regard to whether the individual quits smoking.
							(E)A program that
			 provides a reward to individuals for attending a periodic health education
			 seminar.
							(3)Wellness
			 programs subject to requirementsIf any of the conditions for
			 obtaining a premium discount, rebate, or reward under a wellness program as
			 described in paragraph (1)(C) is based on an individual satisfying a standard
			 that is related to a health status factor, the wellness program shall not
			 violate this section if the following requirements are complied with:
							(A)The reward for the
			 wellness program, together with the reward for other wellness programs with
			 respect to the plan that requires satisfaction of a standard related to a
			 health status factor, shall not exceed 50 percent of the cost of employee-only
			 coverage under the plan. If, in addition to employees or individuals, any class
			 of dependents (such as spouses or spouses and dependent children) may
			 participate fully in the wellness program, such reward shall not exceed 50
			 percent of the cost of the coverage in which an employee or individual and any
			 dependents are enrolled. For purposes of this paragraph, the cost of coverage
			 shall be determined based on the total amount of employer and employee
			 contributions for the benefit package under which the employee is (or the
			 employee and any dependents are) receiving coverage. A reward may be in the
			 form of a discount or rebate of a premium or contribution, a waiver of all or
			 part of a cost-sharing mechanism (such as deductibles, copayments, or
			 coinsurance), the absence of a surcharge, or the value of a benefit that would
			 otherwise not be provided under the plan.
							(B)The wellness
			 program shall be reasonably designed to promote health or prevent disease. A
			 program complies with the preceding sentence if the program has a reasonable
			 chance of improving the health of, or preventing disease in, participating
			 individuals and it is not overly burdensome, is not a subterfuge for
			 discriminating based on a health status factor, and is not highly suspect in
			 the method chosen to promote health or prevent disease. The plan or issuer
			 shall evaluate the program’s reasonableness at least once per year.
							(C)The plan shall
			 give individuals eligible for the program the opportunity to qualify for the
			 reward under the program at least once each year.
							(D)The full reward
			 under the wellness program shall be made available to all similarly situated
			 individuals. For such purpose, the following applies:
								(i)The
			 reward is not available to all similarly situated individuals for a period
			 unless the wellness program allows—
									(I)for a reasonable
			 alternative standard (or waiver of the otherwise applicable standard) for
			 obtaining the reward for any individual for whom, for that period, it is
			 unreasonably difficult due to a medical condition to satisfy the otherwise
			 applicable standard; and
									(II)for a reasonable
			 alternative standard (or waiver of the otherwise applicable standard) for
			 obtaining the reward for any individual for whom, for that period, it is
			 medically inadvisable to attempt to satisfy the otherwise applicable
			 standard.
									(ii)If
			 reasonable under the circumstances, the plan or issuer may seek verification,
			 such as a statement from an individual’s physician, that a health status factor
			 makes it unreasonably difficult or medically inadvisable for the individual to
			 satisfy or attempt to satisfy the otherwise applicable standard.
								(E)The plan or issuer
			 involved shall disclose in all plan materials describing the terms of the
			 wellness program the availability of a reasonable alternative standard (or the
			 possibility of waiver of the otherwise applicable standard) required under
			 subparagraph (D). If plan materials disclose that such a program is available,
			 without describing its terms, the disclosure under this subparagraph shall not
			 be required.
							(c)Existing
			 programsNothing in this section shall prohibit a program of
			 health promotion or disease prevention that was established prior to the date
			 of enactment of this section and applied with all applicable regulations, and
			 that is operating on such date, from continuing to be carried out for as long
			 as such regulations remain in effect.
					(d)RegulationsNothing
			 in this section shall be construed as prohibiting the Secretaries of Labor,
			 Health and Human Services, or the Treasury from promulgating regulations in
			 connection with this section.
					IIIStrengthening
			 safety net programs
			ABeneficiary choice
			 under Medicaid and SCHIP
				301.Easing
			 administrative barriers to State cooperation with employer-sponsored insurance
			 coverage
					(a)Requiring some
			 coverage for employer-Sponsored insurance
						(1)In
			 generalSection 2102(a) of the Social Security Act (42 U.S.C.
			 1397b(a)) is amended—
							(A)in paragraph (6),
			 by striking and at the end;
							(B)in paragraph (7),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(8)effective for plan years beginning on or
				after October 1, 2010, how the plan will provide for child health assistance
				with respect to targeted low-income children who have access to coverage under
				a group health
				plan.
									.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall apply beginning
			 with fiscal year 2011.
						(b)Federal
			 financial participation for employer-Sponsored insuranceSection 2105 of such Act (42 U.S.C. 1397d)
			 is amended—
						(1)in subsection
			 (a)(1)(C), by inserting before the semicolon at the end the following:
			 and, subject to paragraph (3)(C) of subsection (c), in the form of
			 payment of the premiums for coverage under a group health plan that includes
			 coverage of targeted low-income children and benefits supplemental to such
			 coverage; and
						(2)by amending
			 paragraph (3) of subsection (c) to read as follows:
							
								(3)Purchase of
				employer-sponsored insurance
									(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				family coverage under a group health plan that includes coverage of targeted
				low-income children unless such coverage would otherwise substitute for
				coverage that would be provided to such children but for the purchase of family
				coverage.
									(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A)—
										(i)notwithstanding
				section 2102, no minimum benefits requirement (other than those otherwise
				applicable with respect to services within the categories of basic services
				described in section 2103(c)(1) and emergency services) under this title shall
				apply; and
										(ii)no limitation on
				beneficiary cost-sharing otherwise applicable under this title or title XIX
				shall apply.
										(C)Required
				provision of supplemental benefitsIf the coverage described in
				subparagraph (A) does not provide coverage for the services in each of the
				categories of basic services described in section 2103(c)(1) and for emergency
				services, the State child health plan shall provide coverage of such services
				as supplemental benefits.
									(D)Limitation on
				FFPThe amount of the payment under subsection (a)(1)(C) for
				coverage described in subparagraph (A) (and supplemental benefits under
				subparagraph (C) for individuals so covered) during a fiscal year may not
				exceed the product of—
										(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
										(ii)the enhanced FMAP
				for the State and fiscal year involved; and
										(iii)the number of
				targeted low-income children for whom such coverage is provided.
										(E)Voluntary
				enrollmentA State child health plan—
										(i)may not require a
				targeted low-income child to enroll in family coverage described in
				subparagraph (A) in order to obtain child health assistance under this
				title;
										(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
										(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
										(F)Information on
				coverage optionsA State child health plan shall—
										(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
										(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2009; and
										(iii)post a
				description of these coverage options on any official Internet website that may
				be established by the State in connection with the plan.
										(G)Semiannual
				verification of coverageIf coverage described in subparagraph
				(A) is provided under a group health plan with respect to a targeted low-income
				child, the State child health plan shall provide for the collection, at least
				once every six months, of proof from the plan that the child is enrolled in
				such coverage.
									(H)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
										(i)offering wrap around benefits in order for
				a group health plan to meet any State-established minimum benefit
				requirements;
										(ii)establishing a cost-effectiveness test to
				qualify for coverage under such a plan;
										(iii)establishing limits on beneficiary
				cost-sharing under such a plan;
										(iv)paying all or part of a beneficiary’s
				cost-sharing requirements under such a plan;
										(v)paying less than the full cost of the
				employee’s share of the premium under such a plan, including prorating the cost
				of the premium to pay for only what the State determines is the portion of the
				premium that covers targeted low-income children;
										(vi)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (D);
										(vii)allowing beneficiaries enrolled in group
				health plans from changing plans to another coverage option available under
				this title at any time; or
										(viii)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
										(I)Group health
				plan definedIn this paragraph, the term group health
				plan has the meaning given such term in section 2791(a)(1) of the Public
				Health Service Act (42 U.S.C. 300gg–91(a)(1)).
									(J)Attestation
				requirement for certain higher income childrenEffective October 1, 2011, any State that
				provides for child health assistance under this title for children in families
				with gross income (as determined without regard to any income disregards or
				expense exclusions) that exceeds 200 percent of the poverty line shall require,
				as a condition of eligibility for child health assistance under this title
				(other than in the form of premium assistance under this paragraph) that there
				must be executed an attestation (under penalty of perjury) that the child is
				not eligible for coverage under any group health
				plan.
									.
						302.Improving
			 beneficiary choice in SCHIP
					(a)Requiring
			 offering of alternative coverage optionsSection 2102 of the
			 Social Security Act (42 U.S.C. 1397b), as amended by section 1781, is
			 amended—
						(1)in subsection
			 (a)—
							(A)in paragraph (7),
			 by striking and at the end;
							(B)in paragraph (8),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following new paragraph:
								
									(9)effective for plan years beginning on or
				after October 1, 2010, how the plan will provide for child health assistance
				with respect to targeted low-income children through alternative coverage
				options in accordance with subsection
				(d).
									;
				and
							(2)by adding at the
			 end the following new subsection:
							
								(d)Alternative
				coverage options
									(1)In
				generalEffective October 1, 2010, a State child health plan
				shall provide for the offering of any qualified alternative coverage that a
				qualified entity seeks to offer to targeted low-income children through the
				plan in the State.
									(2)Application of
				uniform financial limitation for all alternative coverage
				optionsWith respect to all qualified alternative coverage
				offered in a State, the State child health plan shall establish a uniform
				dollar limitation on the per capita monthly amount that will be paid by the
				State to the qualified entity with respect to such coverage provided to a
				targeted low-income child. Such limitation may not be less than 90 percent of
				the per capita monthly payment made for coverage offered under the State child
				health plan that is not in the form of an alternative coverage option. Nothing
				in this paragraph shall be construed—
										(A)as requiring a
				State to provide for the full payment of premiums for qualified alternative
				coverage;
										(B)as preventing a
				State from charging additional premiums to cover the difference between the
				cost of qualified alternative coverage and the amount of such payment
				limitation; and
										(C)as preventing a
				State from using its own funds to provide a dollar limitation that exceeds the
				Federal financial participation as limited under section 2105(c)(8).
										(3)Qualified
				alternative coverage definedIn this section, the term
				qualified alternative coverage means health insurance coverage
				that—
										(A)meets the coverage
				requirements of section 2103 (other than cost-sharing requirements of such
				section); and
										(B)is offered by a
				qualified insurer, and not directly by the State.
										(4)Qualified
				insurer definedIn this section, the term qualified
				insurer means, with respect to a State, an entity that is licensed to
				offer health insurance coverage in the
				State.
									.
						(b)Federal
			 financial participation for qualified alternative coverageSection 2105 of such Act (42 U.S.C. 1397d),
			 as amended by sections 301(a) and 601(a) of the Children’s Health Insurance
			 Program Reauthorization Act of 2009 (Public Law 111–5), is amended—
						(1)in subsection
			 (a)(1)(C), as amended by section 1781(b)(1), by inserting before the semicolon
			 at the end the following: and, subject to subsection (c)(12)(C), in the
			 form of payment of the premiums for coverage for qualified alternative
			 coverage; and
						(2)by adding at the
			 end of subsection (c) the following new paragraph:
							
								(12)Purchase of
				qualified alternative coverage
									(A)In
				generalPayment may be made to a State under subsection
				(a)(1)(C), subject to the provisions of this paragraph, for the purchase of
				qualified alternative coverage.
									(B)Waiver of
				certain provisionsWith
				respect to coverage described in subparagraph (A), no limitation on beneficiary
				cost-sharing otherwise applicable under this title or title XIX shall
				apply.
									(C)Limitation on
				FFPThe amount of the payment under paragraph (1)(C) for coverage
				described in subparagraph (A) during a fiscal year in the aggregate for all
				such coverage in the State may not exceed the product of—
										(i)the national per
				capita expenditure under this title (taking into account both Federal and State
				expenditures) for the previous fiscal year (as determined by the Secretary
				using the best available data);
										(ii)the enhanced FMAP
				for the State and fiscal year involved; and
										(iii)the number of
				targeted low-income children for whom such coverage is provided.
										(D)Voluntary
				enrollmentA State child health plan—
										(i)may not require a
				targeted low-income child to enroll in coverage described in subparagraph (A)
				in order to obtain child health assistance under this title;
										(ii)before providing such child health
				assistance for such coverage of a child, shall make available (which may be
				through an Internet website or other means) to the parent or guardian of the
				child information on the coverage available under this title, including
				benefits and cost-sharing; and
										(iii)shall provide at
				least one opportunity per fiscal year for beneficiaries to switch coverage
				under this title from coverage described in subparagraph (A) to the coverage
				that is otherwise made available under this title.
										(E)Information on
				coverage optionsA State child health plan shall—
										(i)describe how the State will notify
				potential beneficiaries of coverage described in subparagraph (A);
										(ii)provide such
				notification in writing at least during the initial application for enrollment
				under this title and during redeterminations of eligibility if the individual
				was enrolled before October 1, 2009; and
										(iii)post a
				description of these coverage options on any official website that may be
				established by the State in connection with the plan.
										(F)Rule of
				constructionNothing in this
				section is to be construed to prohibit a State from—
										(i)establishing limits on beneficiary
				cost-sharing under such alternative coverage;
										(ii)paying all or part of a beneficiary’s
				cost-sharing requirements under such coverage;
										(iii)paying less than the full cost of a child’s
				share of the premium under such coverage, insofar as the premium for such
				coverage exceeds the limitation established by the State under subparagraph
				(C);
										(iv)using State funds to pay for benefits above
				the Federal upper limit established under subparagraph (C); or
										(v)providing any guidance or information it
				deems appropriate in order to help beneficiaries make an informed decision
				regarding the option to enroll in coverage described in subparagraph
				(A).
										.
						303.Application to
			 MedicaidIn accordance with
			 rules established by the Secretary of Health and Human Services, the
			 requirements imposed under a State child health plan under title XXI of the
			 Social Security Act under the amendments made by the preceding sections of this
			 subtitle shall apply in the same manner to a State plan under title XIX of such
			 Act, except that—
					(1)such requirements
			 shall not apply to individuals whose eligibility for medical assistance under
			 such title is based on being aged, blind, or disabled or to individuals with a
			 category of individuals described in section 1937(a)(2)(B) of such Act;
			 and
					(2)the national per
			 capita expenditures shall be determined based on a benchmark coverage described
			 in section 1937(b)(1) of such Act but without regard to expenditures for
			 individuals described in paragraph (1) or for nursing facility services and
			 other long-term care services (as determined by the Secretary).
					304.Expansion of
			 health opportunity account program
					(a)In
			 generalSection 613 of the Children’s Health Insurance Program
			 Reauthorization Act of 2009 (Public Law 111–3) is repealed.
					(b)ExpansionSection
			 1938(a)(2) of the Social Security Act (42 U.S.C. 1396u–8(a)(2)) is
			 amended—
						(1)in subparagraph
			 (A) by striking everything following the first sentence; and
						(2)by striking
			 subparagraph (B).
						305.Verification
			 requirements to prevent illegal aliens from receiving Medicaid
			 benefitsSection 1904 of the
			 Social Security Act (42 U.S.C. 1396c) is amended—
					(1)by striking
			 If the Secretary and inserting the following:
						
							(a)OversightIf the
				Secretary
							;
				and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Preventing
				illegal aliens from receiving medicaid benefits
								(1)Verification as
				condition on fundingNotwithstanding any other provision of law,
				subject to paragraphs (3) and (4), the Secretary shall not provide funding
				under 1903(a) for medical assistance provided to an individual (other than
				emergency services unless such individual has been determined to be eligible
				for medical assistance under this title on the basis of—
									(A)United States
				citizenship or nationality through the verification process described in
				section 1903(x); or
									(B)qualified alien
				status through the immigration status verification system described in section
				1137(d).
									(2)Rule of
				constructionNothing in the
				America’s Affordable Health Choices Act of 2009 or the amendments made by that
				Act shall be construed as exempting any individual from the eligibility
				verification requirements specified in paragraph (1).
								(3)No application
				to DSHParagraph (1) shall not apply to or affect the payments
				described in section 1923(f) (relating to disproportionate share hospital
				payments).
								(4)No application
				to emergency medical servicesParagraph (1) shall not apply to
				emergency medical services described in section 1903(f), regardless of the
				status of the individual for whom such services are provided.
								(5)No impact on
				EMTALANothing in this subsection shall be construed as affecting
				the application of the requirements of section
				1867.
								.
					BCommunity Health
			 Centers
				311.Increased
			 fundingSection 330 of the
			 Public Health Service Act (42 U.S.C. 254b) is amended—
					(1)in subsection
			 (r)(1)—
						(A)in subparagraph
			 (D), by striking and at the end;
						(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
						(C)by inserting at
			 the end the following:
							
								(F)Such sums as may be necessary for each of
				fiscal years 2013 and 2019.
								;
				and
						(2)by inserting after
			 subsection (r) the following:
						
							(s)Additional
				fundingFor the purpose of carrying out this section, in addition
				to any other amounts authorized to be appropriated for such purpose, there are
				authorized to be appropriated, out of any monies in the Public Health
				Investment Fund, the following:
								(1)For fiscal year
				2010, $1,000,000,000.
								(2)For fiscal year 2011,
				$1,500,000,000.
								(3)For fiscal year 2012,
				$2,500,000,000.
								(4)For fiscal year
				2013, $3,000,000,000.
								(5)For fiscal year
				2014, $4,000,000,000.
								(6)For fiscal year
				2015, $4,400,000,000.
								(7)For fiscal year
				2016, $4,800,000,000.
								(8)For fiscal year 2017,
				$5,300,000,000.
								(9)For fiscal year 2018,
				$5,900,000,000.
								(10)For fiscal year 2019,
				$6,400,000,000.
								.
					IVExpanding health
			 savings accounts
			401.Allow both
			 spouses to make catch-up contributions to the same HSA account
				(a)In
			 generalParagraph (3) of section 223(b) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(C)Special rule
				where both spouses are eligible individuals with 1
				accountIf—
							(i)an
				individual and the individual's spouse have both attained age 55 before the
				close of the taxable year, and
							(ii)the spouse is not
				an account beneficiary of a health savings account as of the close of such
				year,
							the
				additional contribution amount shall be 200 percent of the amount otherwise
				determined under subparagraph
				(B)..
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				402.Provisions
			 relating to Medicare
				(a)Individuals over
			 age 65 only enrolled in Medicare Part ASection 223(b)(7) of the
			 Internal Revenue Code of 1986 (relating to contribution limitation on Medicare
			 eligible individuals) is amended by adding at the end the following new
			 sentence: This paragraph shall not apply to any individual during any
			 period the individual's only entitlement to such benefits is an entitlement to
			 hospital insurance benefits under part A of title XVIII of such Act pursuant to
			 an enrollment for such hospital insurance benefits under section 226(a)(1) of
			 such Act..
				(b)Medicare
			 beneficiaries participating in Medicare advantage MSA may contribute their own
			 money to their MSASubsection (b) of section 138 of such Code is
			 amended by striking paragraph (2) and by redesignating paragraphs (3) and (4)
			 as paragraphs (2) and (3), respectively.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				403.Individuals
			 eligible for veterans benefits for a service-connected disability
				(a)In
			 generalSection 223(c)(1) of the Internal Revenue Code of 1986
			 (defining eligible individual) is amended by adding at the end the following
			 new subparagraph:
					
						(C)Special rule for
				individuals eligible for certain veterans benefitsFor purposes
				of subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services for a service-connected
				disability under any law administered by the Secretary of Veterans Affairs but
				only if the individual is not eligible to receive such care or services for any
				condition other than a service-connected
				disability.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				404.Individuals
			 eligible for Indian Health Service assistance
				(a)In
			 generalSection 223(c)(1) of
			 the Internal Revenue Code of 1986, as amended by this title, is amended by
			 adding at the end the following new subparagraph:
					
						(D)Special rule for
				individuals eligible for assistance under Indian Health Service
				programsFor purposes of subparagraph (A)(ii), an individual
				shall not be treated as covered under a health plan described in such
				subparagraph merely because the individual receives hospital care or medical
				services under a medical care program of the Indian Health Service or of a
				tribal
				organization.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				405.FSA and HRA
			 termination to fund HSAS
				(a)Eligible
			 individuals include FSA and HRA participantsSection 223(c)(1)(B) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 and at the end of clause (ii),
					(2)by striking the
			 period at the end of clause (iii) and inserting , and,
			 and
					(3)by inserting after
			 clause (iii) the following new clause:
						
							(iv)coverage under a
				health flexible spending arrangement or a health reimbursement arrangement in
				the plan year a qualified HSA distribution as described in section 106(e) is
				made on behalf of the individual if after the qualified HSA distribution is
				made and for the remaining duration of the plan year, the coverage provided
				under the health flexible spending arrangement or health reimbursement
				arrangement is converted to—
								(I)coverage that does
				not pay or reimburse any medical expense incurred before the minimum annual
				deductible under section 223(c)(2)(A)(i) (prorated for the period occurring
				after the qualified HSA distribution is made) is satisfied,
								(II)coverage that,
				after the qualified HSA distribution is made, does not pay or reimburse any
				medical expense incurred after the qualified HSA distribution is made other
				than preventive care as defined in section 223(c)(2)(3),
								(III)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				coverage described in section 223(c)(1)(B)(ii) (but not through insurance or
				for long-term care services),
								(IV)coverage that,
				after the qualified HSA distribution is made, pays or reimburses benefits for
				permitted insurance as defined in section 223(c)(1)(B)(i) or coverage described
				in section 223(c)(1)(B)(ii) (but not for long-term care services),
								(V)coverage that,
				after the qualified HSA distribution is made, pays or reimburses only those
				medical expenses incurred after an individual’s retirement (and no expenses
				incurred before retirement), or
								(VI)coverage that,
				after the qualified HSA distribution is made, is suspended, pursuant to an
				election made on or before the date the individual elects a qualified HSA
				distribution or, if later, on the date of the individual enrolls in a high
				deductible health plan (as defined in section 223(c)(2)), that does not pay or
				reimburse, at any time, any medical expense incurred during the suspension
				period except as defined in subclauses (I) through (V)
				above.
								.
					(b)Qualified HSA
			 distribution shall not affect flexible spending
			 arrangementSection 106(e)(1) of such Code is amended to read as
			 follows:
					
						(1)In
				generalA plan shall not fail to be treated as a health flexible
				spending arrangement under this section, section 105, or section 125, or as a
				health reimbursement arrangement under this section or section 105, merely
				because such plan provides for a qualified HSA
				distribution.
						.
				(c)FSA balances at
			 year end shall not forfeitSection 125(d)(2) of such Code is
			 amended by adding at the end the following new subparagraph:
					
						(E)Exception for
				qualified HSA distributionsSubparagraph (A) shall not apply to
				the extent that there is an amount remaining in a health flexible spending
				account at the end of a plan year that an individual elects to contribute to a
				health savings account pursuant to a qualified HSA distribution (as defined in
				section
				106(e)(2)).
						.
				(d)Simplification
			 of limitations on FSA and HRA rolloversSection 106(e)(2) of such
			 Code (relating to qualified HSA distribution) is amended to read as
			 follows:
					
						(2)Qualified HSA
				distribution
							(A)In
				generalThe term qualified HSA distribution means a
				distribution from a health flexible spending arrangement or health
				reimbursement arrangement to the extent that such distribution does not exceed
				the lesser of—
								(i)the balance in
				such arrangement as of the date of such distribution, or
								(ii)the amount
				determined under subparagraph (B).
								Such
				term shall not include more than 1 distribution with respect to any
				arrangement.(B)Dollar
				limitations
								(i)Distributions
				from a health flexible spending arrangementA qualified HSA
				distribution from a health flexible spending arrangement shall not exceed the
				applicable amount.
								(ii)Distributions
				from a health reimbursement arrangementA qualified HSA
				distribution from a health reimbursement arrangement shall not exceed—
									(I)the applicable
				amount divided by 12, multiplied by
									(II)the number of
				months during which the individual is a participant in the health reimbursement
				arrangement.
									(iii)Applicable
				amountFor purposes of this subparagraph, the applicable amount
				is—
									(I)$2,250 in the case
				of an eligible individual who has self-only coverage under a high deductible
				health plan at the time of such distribution, and
									(II)$4,500 in the
				case of an eligible individual who has family coverage under a high deductible
				health plan at the time of such
				distribution.
									.
				(e)Elimination of
			 additional tax for failure To maintain high deductible health plan
			 coverageSection 106(e) of such Code is amended—
					(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and
			 (4), respectively, and
					(2)by striking
			 subparagraph (A) of paragraph (3), as so redesignated, and redesignating
			 subparagraphs (B) and (C) of such paragraph as subparagraphs (A) and (B)
			 thereof, respectively.
					(f)Limited purpose
			 FSAs and HRAsSection 106(e) of such Code, as amended by this
			 section, is amended by adding at the end the following new paragraph:
					
						(5)Limited purpose
				FSAs and HRAsA plan shall not fail to be a health flexible
				spending arrangement or health reimbursement arrangement under this section or
				section 105 merely because the plan converts coverage for individuals who
				enroll in a high deductible health plan described in section 223(c)(2) to
				coverage described in section 223(c)(1)(B)(iv). Coverage for such individuals
				may be converted as of the date of enrollment in the high deductible health
				plan, without regard to the period of coverage under the health flexible
				spending arrangement or health reimbursement arrangement, and without requiring
				any change in coverage to individuals who do not enroll in a high deductible
				health
				plan.
						.
				(g)Distribution
			 amounts adjusted for cost-of-LivingSection 106(e) of such Code,
			 as amended by this section, is amended by adding at the end the following new
			 paragraph:
					
						(6)Cost-of-living
				adjustment
							(A)In
				generalIn the case of any taxable year beginning after December
				31, 2010, each of the dollar amounts in paragraph (2)(B)(iii) shall be
				increased by an amount equal to such dollar amount, multiplied by the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
							(B)RoundingIf
				any increase under paragraph (1) is not a multiple of $50, such increase shall
				be rounded to the nearest multiple of
				$50.
							.
				(h)Disclaimer of
			 disqualifying coverageSection 223(c)(1)(B) of such Code, as
			 amended by this section, is amended—
					(1)by striking
			 and at the end of clause (iii),
					(2)by striking the
			 period at the end of clause (iv) and inserting , and, and
					(3)by inserting after
			 clause (iv) the following new clause:
						
							(v)any coverage
				(including prospective coverage) under a health plan that is not a high
				deductible health plan which is disclaimed in writing, at the time of the
				creation or organization of the health savings account, including by execution
				of a trust described in subsection (d)(1) through a governing instrument that
				includes such a disclaimer, or by acceptance of an amendment to such a trust
				that includes such a
				disclaimer.
							.
					(i)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				406.Purchase of
			 health insurance from HSA account
				(a)In
			 generalParagraph (2) of
			 section 223(d) of the Internal Revenue Code of 1986 (defining qualified medical
			 expenses) is amended—
					(1)by striking
			 subparagraphs (B) and (C), and
					(2)by inserting
			  and including payment for insurance) after section
			 213(d).
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				407.Special rule
			 for certain medical expenses incurred before establishment of account
				(a)In
			 generalParagraph (2) of
			 section 223(d) of the Internal Revenue Code of 1986, as amended by this title,
			 is amended by adding at the end the following new subparagraph:
					
						(B)Certain medical
				expenses incurred before establishment of account treated as
				qualifiedAn expense shall
				not fail to be treated as a qualified medical expense solely because such
				expense was incurred before the establishment of the health savings account if
				such expense was incurred—
							(i)during
				either—
								(I)the taxable year
				in which the health savings account was established, or
								(II)the preceding
				taxable year in the case of a health savings account established after the
				taxable year in which such expense was incurred but before the time prescribed
				by law for filing the return for such taxable year (not including extensions
				thereof), and
								(ii)for medical care
				of an individual during a period that such individual was covered by a high
				deductible health plan and met the requirements of subsection (c)(1)(A)(ii)
				(after application of subsection
				(c)(1)(B)).
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to health
			 savings accounts established during taxable years beginning after the date of
			 the enactment of this Act.
				408.Preventive care
			 prescription drug clarification
				(a)Clarify use of
			 drugs in preventive careSubparagraph (C) of section 223(c)(2) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following: Preventive care shall include prescription and
			 over-the-counter drugs and medicines which have the primary purpose of
			 preventing the onset of, further deterioration from, or complications
			 associated with chronic conditions, illnesses, or diseases..
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				409.Qualified
			 medical expenses
				(a)Certain exercise
			 equipment and physical fitness programs treated as medical care
					(1)In
			 generalSubsection (d) of
			 section 213 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
						
							(12)Exercise
				equipment and physical fitness programs
								(A)In
				generalThe term medical care shall include amounts
				paid—
									(i)to
				purchase or use equipment used in a program (including a self-directed program)
				of physical exercise,
									(ii)to participate,
				or receive instruction, in a program of physical exercise, and
									(iii)for membership
				dues in a fitness club the primary purpose of which is to provide access to
				equipment and facilities for physical exercise.
									(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable
				year.
								.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					(b)Certain
			 nutritional and dietary supplements To be treated as medical care
					(1)In
			 generalSubsection (d) of section 213 of such Code, as amended by
			 subsection (a), is amended by adding at the end the following new
			 paragraph:
						
							(13)Nutritional and
				dietary supplements
								(A)In
				generalThe term medical care shall include amounts
				paid to purchase herbs, vitamins, minerals, homeopathic remedies, meal
				replacement products, and other dietary and nutritional supplements.
								(B)LimitationAmounts
				treated as medical care under subparagraph (A) shall not exceed $1,000 with
				respect to any individual for any taxable year.
								(C)Meal replacement
				productFor purposes of this paragraph, the term meal
				replacement product means any product that—
									(i)is
				permitted to bear labeling making a claim described in section 403(r)(3) of the
				Federal Food, Drug, and Cosmetic Act, and
									(ii)is permitted to
				claim under such section that such product is low in fat and is a good source
				of protein, fiber, and multiple essential vitamins and
				minerals.
									.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					VMedical liability
			 reform
			AMedical
			 liability
				501.Encouraging
			 speedy resolution of claimsThe time for the commencement of a health care lawsuit shall be 3 years after
			 the date of manifestation of injury or 1 year after the claimant discovers, or
			 through the use of reasonable diligence should have discovered, the injury,
			 whichever occurs first. In no event shall the time for commencement of a health
			 care lawsuit exceed 3 years after the date of manifestation of injury unless
			 tolled for any of the following—
					(1)upon proof of
			 fraud;
					(2)intentional
			 concealment; or
					(3)the presence of a
			 foreign body, which has no therapeutic or diagnostic purpose or effect, in the
			 person of the injured person
					Actions by
			 a minor shall be commenced within 3 years from the date of the alleged
			 manifestation of injury except that actions by a minor under the full age of 6
			 years shall be commenced within 3 years of manifestation of injury or prior to
			 the minor’s 8th birthday, whichever provides a longer period. Such time
			 limitation shall be tolled for minors for any period during which a parent or
			 guardian and a health care provider or health care organization have committed
			 fraud or collusion in the failure to bring an action on behalf of the injured
			 minor502.Compensating
			 patient injury
					(a)Unlimited Amount
			 of Damages for Actual Economic Losses in Health Care LawsuitsIn
			 any health care lawsuit, nothing in this subtitle shall limit a claimant’s
			 recovery of the full amount of the available economic damages, notwithstanding
			 the limitation in
			 subsection (b).
					(b)Additional
			 Noneconomic DamagesIn any health care lawsuit, the amount of
			 noneconomic damages, if available, may be as much as $250,000, regardless of
			 the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same injury.
					(c)No Discount of
			 Award for Noneconomic DamagesFor purposes of applying the
			 limitation in
			 subsection (b), future noneconomic damages
			 shall not be discounted to present value. The jury shall not be informed about
			 the maximum award for noneconomic damages. An award for noneconomic damages in
			 excess of $250,000 shall be reduced either before the entry of judgment, or by
			 amendment of the judgment after entry of judgment, and such reduction shall be
			 made before accounting for any other reduction in damages required by law. If
			 separate awards are rendered for past and future noneconomic damages and the
			 combined awards exceed $250,000, the future noneconomic damages shall be
			 reduced first.
					(d)Fair Share
			 RuleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. Whenever a judgment of liability is rendered as to any party, a
			 separate judgment shall be rendered against each such party for the amount
			 allocated to such party. For purposes of this section, the trier of fact shall
			 determine the proportion of responsibility of each party for the claimant’s
			 harm.
					503.Maximizing
			 patient recovery
					(a)Court
			 Supervision of Share of Damages Actually Paid to ClaimantsIn any
			 health care lawsuit, the court shall supervise the arrangements for payment of
			 damages to protect against conflicts of interest that may have the effect of
			 reducing the amount of damages awarded that are actually paid to claimants. In
			 particular, in any health care lawsuit in which the attorney for a party claims
			 a financial stake in the outcome by virtue of a contingent fee, the court shall
			 have the power to restrict the payment of a claimant’s damage recovery to such
			 attorney, and to redirect such damages to the claimant based upon the interests
			 of justice and principles of equity. In no event shall the total of all
			 contingent fees for representing all claimants in a health care lawsuit exceed
			 the following limits:
						(1)40 percent of the
			 first $50,000 recovered by the claimant(s).
						(2)331/3
			 percent of the next $50,000 recovered by the claimant(s).
						(3)25 percent of the
			 next $500,000 recovered by the claimant(s).
						(4)15 percent of any
			 amount by which the recovery by the claimant(s) is in excess of
			 $600,000.
						(b)ApplicabilityThe
			 limitations in this section shall apply whether the recovery is by judgment,
			 settlement, mediation, arbitration, or any other form of alternative dispute
			 resolution. In a health care lawsuit involving a minor or incompetent person, a
			 court retains the authority to authorize or approve a fee that is less than the
			 maximum permitted under this section. The requirement for court supervision in
			 the first two sentences of
			 subsection (a) applies only in civil
			 actions.
					504.Additional
			 health benefitsIn any health
			 care lawsuit involving injury or wrongful death, any party may introduce
			 evidence of collateral source benefits. If a party elects to introduce such
			 evidence, any opposing party may introduce evidence of any amount paid or
			 contributed or reasonably likely to be paid or contributed in the future by or
			 on behalf of the opposing party to secure the right to such collateral source
			 benefits. No provider of collateral source benefits shall recover any amount
			 against the claimant or receive any lien or credit against the claimant’s
			 recovery or be equitably or legally subrogated to the right of the claimant in
			 a health care lawsuit involving injury or wrongful death. This section shall
			 apply to any health care lawsuit that is settled as well as a health care
			 lawsuit that is resolved by a fact finder. This section shall not apply to
			 section 1862(b) (42 U.S.C. 1395y(b)) or section 1902(a)(25) (42 U.S.C.
			 1396a(a)(25)) of the Social Security
			 Act.
				505.Punitive
			 damages
					(a)In
			 GeneralPunitive damages may, if otherwise permitted by
			 applicable State or Federal law, be awarded against any person in a health care
			 lawsuit only if it is proven by clear and convincing evidence that such person
			 acted with malicious intent to injure the claimant, or that such person
			 deliberately failed to avoid unnecessary injury that such person knew the
			 claimant was substantially certain to suffer. In any health care lawsuit where
			 no judgment for compensatory damages is rendered against such person, no
			 punitive damages may be awarded with respect to the claim in such lawsuit. No
			 demand for punitive damages shall be included in a health care lawsuit as
			 initially filed. A court may allow a claimant to file an amended pleading for
			 punitive damages only upon a motion by the claimant and after a finding by the
			 court, upon review of supporting and opposing affidavits or after a hearing,
			 after weighing the evidence, that the claimant has established by a substantial
			 probability that the claimant will prevail on the claim for punitive damages.
			 At the request of any party in a health care lawsuit, the trier of fact shall
			 consider in a separate proceeding—
						(1)whether punitive
			 damages are to be awarded and the amount of such award; and
						(2)the amount of
			 punitive damages following a determination of punitive liability.
						If a
			 separate proceeding is requested, evidence relevant only to the claim for
			 punitive damages, as determined by applicable State law, shall be inadmissible
			 in any proceeding to determine whether compensatory damages are to be
			 awarded.(b)Determining
			 Amount of Punitive Damages
						(1)Factors
			 consideredIn determining the amount of punitive damages, if
			 awarded, in a health care lawsuit, the trier of fact shall consider only the
			 following—
							(A)the severity of
			 the harm caused by the conduct of such party;
							(B)the duration of
			 the conduct or any concealment of it by such party;
							(C)the profitability
			 of the conduct to such party;
							(D)the number of
			 products sold or medical procedures rendered for compensation, as the case may
			 be, by such party, of the kind causing the harm complained of by the
			 claimant;
							(E)any criminal
			 penalties imposed on such party, as a result of the conduct complained of by
			 the claimant; and
							(F)the amount of any
			 civil fines assessed against such party as a result of the conduct complained
			 of by the claimant.
							(2)Maximum
			 awardThe amount of punitive damages, if awarded, in a health
			 care lawsuit may be as much as $250,000 or as much as two times the amount of
			 economic damages awarded, whichever is greater. The jury shall not be informed
			 of this limitation.
						(c)No Punitive
			 Damages for Products That Comply With FDA Standards
						(1)In
			 general
							(A)No punitive
			 damages may be awarded against the manufacturer or distributor of a medical
			 product, or a supplier of any component or raw material of such medical
			 product, based on a claim that such product caused the claimant’s harm
			 where—
								(i)(I)such medical product was
			 subject to premarket approval, clearance, or licensure by the Food and Drug
			 Administration with respect to the safety of the formulation or performance of
			 the aspect of such medical product which caused the claimant’s harm or the
			 adequacy of the packaging or labeling of such medical product; and
									(II)such medical product was so approved,
			 cleared, or licensed; or
									(ii)such medical
			 product is generally recognized among qualified experts as safe and effective
			 pursuant to conditions established by the Food and Drug Administration and
			 applicable Food and Drug Administration regulations, including without
			 limitation those related to packaging and labeling, unless the Food and Drug
			 Administration has determined that such medical product was not manufactured or
			 distributed in substantial compliance with applicable Food and Drug
			 Administration statutes and regulations.
								(B)Rule of
			 constructionSubparagraph
			 (A) may not be construed as establishing the obligation of the
			 Food and Drug Administration to demonstrate affirmatively that a manufacturer,
			 distributor, or supplier referred to in such subparagraph meets any of the
			 conditions described in such subparagraph.
							(2)Liability of
			 health care providersA health care provider who prescribes, or
			 who dispenses pursuant to a prescription, a medical product approved, licensed,
			 or cleared by the Food and Drug Administration shall not be named as a party to
			 a product liability lawsuit involving such product and shall not be liable to a
			 claimant in a class action lawsuit against the manufacturer, distributor, or
			 seller of such product. Nothing in this paragraph prevents a court from
			 consolidating cases involving health care providers and cases involving
			 products liability claims against the manufacturer, distributor, or product
			 seller of such medical product.
						(3)PackagingIn
			 a health care lawsuit for harm which is alleged to relate to the adequacy of
			 the packaging or labeling of a drug which is required to have tamper-resistant
			 packaging under regulations of the Secretary of Health and Human Services
			 (including labeling regulations related to such packaging), the manufacturer or
			 product seller of the drug shall not be held liable for punitive damages unless
			 such packaging or labeling is found by the trier of fact by clear and
			 convincing evidence to be substantially out of compliance with such
			 regulations.
						(4)ExceptionParagraph
			 (1) shall not apply in any health care lawsuit in which—
							(A)a person, before
			 or after premarket approval, clearance, or licensure of such medical product,
			 knowingly misrepresented to or withheld from the Food and Drug Administration
			 information that is required to be submitted under the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) or section 351 of the Public Health Service Act (42 U.S.C. 262) that
			 is material and is causally related to the harm which the claimant allegedly
			 suffered; or
							(B)a person made an
			 illegal payment to an official of the Food and Drug Administration for the
			 purpose of either securing or maintaining approval, clearance, or licensure of
			 such medical product.
							506.Authorization
			 of payment of future damages to claimants in HEALTH care lawsuits
					(a)In
			 GeneralIn any health care lawsuit, if an award of future
			 damages, without reduction to present value, equaling or exceeding $50,000 is
			 made against a party with sufficient insurance or other assets to fund a
			 periodic payment of such a judgment, the court shall, at the request of any
			 party, enter a judgment ordering that the future damages be paid by periodic
			 payments. In any health care lawsuit, the court may be guided by the Uniform
			 Periodic Payment of Judgments Act promulgated by the National Conference of
			 Commissioners on Uniform State Laws.
					(b)ApplicabilityThis
			 section applies to all actions which have not been first set for trial or
			 retrial before the effective date of this subtitle.
					507.DefinitionsIn this subtitle:
					(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
					(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity, or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
					(3)Collateral
			 source benefitsThe term collateral source benefits
			 means any amount paid or reasonably likely to be paid in the future to or on
			 behalf of the claimant, or any service, product, or other benefit provided or
			 reasonably likely to be provided in the future to or on behalf of the claimant,
			 as a result of the injury or wrongful death, pursuant to—
						(A)any State or
			 Federal health, sickness, income-disability, accident, or workers’ compensation
			 law;
						(B)any health,
			 sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
						(C)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
						(D)any other publicly
			 or privately funded program.
						(4)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. The term compensatory damages includes economic
			 damages and noneconomic damages, as such terms are defined in this
			 section.
					(5)Contingent
			 feeThe term contingent fee includes all
			 compensation to any person or persons which is payable only if a recovery is
			 effected on behalf of one or more claimants.
					(6)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
					(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services or any medical product affecting interstate commerce, or any health
			 care liability action concerning the provision of health care goods or services
			 or any medical product affecting interstate commerce, brought in a State or
			 Federal court or pursuant to an alternative dispute resolution system, against
			 a health care provider, a health care organization, or the manufacturer,
			 distributor, supplier, marketer, promoter, or seller of a medical product,
			 regardless of the theory of liability on which the claim is based, or the
			 number of claimants, plaintiffs, defendants, or other parties, or the number of
			 claims or causes of action, in which the claimant alleges a health care
			 liability claim. Such term does not include a claim or action which is based on
			 criminal liability; which seeks civil fines or penalties paid to Federal,
			 State, or local government; or which is grounded in antitrust.
					(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider, a health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, regardless of the
			 theory of liability on which the claim is based, or the number of plaintiffs,
			 defendants, or other parties, or the number of causes of action, in which the
			 claimant alleges a health care liability claim.
					(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider, health care organization, or the manufacturer, distributor,
			 supplier, marketer, promoter, or seller of a medical product, including, but
			 not limited to, third-party claims, cross-claims, counter-claims, or
			 contribution claims, which are based upon the provision of, use of, or payment
			 for (or the failure to provide, use, or pay for) health care services or
			 medical products, regardless of the theory of liability on which the claim is
			 based, or the number of plaintiffs, defendants, or other parties, or the number
			 of causes of action.
					(10)Health care
			 organizationThe term health care organization means
			 any person or entity which is obligated to provide or pay for health benefits
			 under any health plan, including any person or entity acting under a contract
			 or arrangement with a health care organization to provide or administer any
			 health benefit.
					(11)Health care
			 providerThe term health care provider means any
			 person or entity required by State or Federal laws or regulations to be
			 licensed, registered, or certified to provide health care services, and being
			 either so licensed, registered, or certified, or exempted from such requirement
			 by other statute or regulation.
					(12)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 organization, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, or treatment
			 of any human disease or impairment, or the assessment or care of the health of
			 human beings.
					(13)Malicious
			 intent to injureThe term malicious intent to injure
			 means intentionally causing or attempting to cause physical injury other than
			 providing health care goods or services.
					(14)Medical
			 productThe term medical product means a drug,
			 device, or biological product intended for humans, and the terms
			 drug, device, and biological product
			 have the meanings given such terms in sections 201(g)(1) and 201(h) of the
			 Federal Food, Drug and Cosmetic Act (21 U.S.C. 321(g)(1) and (h)) and section
			 351(a) of the Public Health Service
			 Act (42 U.S.C. 262(a)), respectively, including any component or raw
			 material used therein, but excluding health care services.
					(15)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
					(16)Punitive
			 damagesThe term punitive damages means damages
			 awarded, for the purpose of punishment or deterrence, and not solely for
			 compensatory purposes, against a health care provider, health care
			 organization, or a manufacturer, distributor, or supplier of a medical product.
			 Punitive damages are neither economic nor noneconomic damages.
					(17)RecoveryThe
			 term recovery means the net sum recovered after deducting any
			 disbursements or costs incurred in connection with prosecution or settlement of
			 the claim, including all costs paid or advanced by any person. Costs of health
			 care incurred by the plaintiff and the attorneys’ office overhead costs or
			 charges for legal services are not deductible disbursements or costs for such
			 purpose.
					(18)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
					508.Effect on other
			 laws
					(a)Vaccine
			 Injury
						(1)To the extent that
			 title XXI of the Public Health Service
			 Act (42 U.S.C. 300aa–1 et seq.) establishes a Federal rule of law
			 applicable to a civil action brought for a vaccine-related injury or
			 death—
							(A)this subtitle does
			 not affect the application of the rule of law to such an action; and
							(B)any rule of law
			 prescribed by this subtitle in conflict with a rule of law of such title XXI
			 shall not apply to such action.
							(2)If there is an aspect of a civil action
			 brought for a vaccine-related injury or death to which a Federal rule of law
			 under title XXI of the Public Health Service
			 Act (42 U.S.C. 300aa–1 et seq.) does not apply, then this subtitle
			 or otherwise applicable law (as determined under this subtitle) will apply to
			 such aspect of such action.
						(b)Other Federal
			 LawExcept as provided in this section, nothing in this subtitle
			 shall be deemed to affect any defense available to a defendant in a health care
			 lawsuit or action under any other provision of Federal law.
					509.State
			 flexibility and protection of states’ rights
					(a)Health Care
			 LawsuitsThe provisions governing health care lawsuits set forth
			 in this subtitle preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this subtitle. The provisions governing health care
			 lawsuits set forth in this subtitle supersede chapter 171 of title 28, United
			 States Code, to the extent that such chapter—
						(1)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this subtitle; or
						(2)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
						(b)Protection of
			 States’ Rights and Other Laws(1)Any issue that is not
			 governed by any provision of law established by or under this subtitle
			 (including State standards of negligence) shall be governed by otherwise
			 applicable State or Federal law.
						(2)This subtitle shall not preempt or
			 supersede any State or Federal law that imposes greater procedural or
			 substantive protections for health care providers and health care organizations
			 from liability, loss, or damages than those provided by this subtitle or create
			 a cause of action.
						(c)State
			 FlexibilityNo provision of this subtitle shall be construed to
			 preempt—
						(1)any State law
			 (whether effective before, on, or after the date of the enactment of this Act)
			 that specifies a particular monetary amount of compensatory or punitive damages
			 (or the total amount of damages) that may be awarded in a health care lawsuit,
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this subtitle, notwithstanding
			 section 502(a); or
						(2)any defense
			 available to a party in a health care lawsuit under any other provision of
			 State or Federal law.
						510.Applicability;
			 effective dateThis subtitle
			 shall apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act, except that any health care
			 lawsuit arising from an injury occurring prior to the date of the enactment of
			 this Act shall be governed by the applicable statute of limitations provisions
			 in effect at the time the injury occurred.
				511.Sense of
			 CongressIt is the sense of
			 Congress that a health insurer should be liable for damages for harm caused
			 when it makes a decision as to what care is medically necessary and
			 appropriate.
				BLiability
			 protection for Community Health Center volunteers
				521.Health centers
			 under Public Health Service Act; liability protections for volunteer
			 practitioners
					(a)In
			 generalSection 224 of the
			 Public Health Service Act (42 U.S.C. 233) is amended—
						(1)in subsection
			 (g)(1)(A)—
							(A)in the first
			 sentence, by striking or employee and inserting employee,
			 or (subject to subsection (k)(4)) volunteer practitioner; and
							(B)in the second
			 sentence, by inserting and subsection (k)(4) after
			 subject to paragraph (5); and
							(2)in each of
			 subsections (g), (i), (j), (k), (l), and (m)—
							(A)by striking the
			 term employee, or contractor each place such term appears and
			 inserting employee, volunteer practitioner, or
			 contractor;
							(B)by striking the
			 term employee, and contractor each place such term appears and
			 inserting employee, volunteer practitioner, and
			 contractor;
							(C)by striking the
			 term employee, or any contractor each place such term appears and
			 inserting employee, volunteer practitioner, or contractor;
			 and
							(D)by striking the
			 term employees, or contractors each place such term appears and
			 inserting employees, volunteer practitioners, or
			 contractors.
							(b)Applicability;
			 definitionSection 224(k) of
			 the Public Health Service Act (42 U.S.C. 233(k)) is amended by adding at the
			 end the following paragraph:
						
							(4)(A)Subsections (g) through
				(m) apply with respect to volunteer practitioners beginning with the first
				fiscal year for which an appropriations Act provides that amounts in the fund
				under paragraph (2) are available with respect to such practitioners.
								(B)For purposes of subsections (g)
				through (m), the term volunteer practitioner means a practitioner
				who, with respect to an entity described in subsection (g)(4), meets the
				following conditions:
									(i)The practitioner is a licensed
				physician or a licensed clinical psychologist.
									(ii)At the request of such entity, the
				practitioner provides services to patients of the entity, at a site at which
				the entity operates or at a site designated by the entity. The weekly number of
				hours of services provided to the patients by the practitioner is not a factor
				with respect to meeting conditions under this subparagraph.
									(iii)The practitioner does not for the provision
				of such services receive any compensation from such patients, from the entity,
				or from third-party payors (including reimbursement under any insurance policy
				or health plan, or under any Federal or State health benefits
				program).
									.
					VIMiscellaneous
			AFighting fraud and
			 abuse
				601.Provide
			 adequate funding to HHS OIG and HCFAC
					(a)HCFAC
			 fundingSection 1817(k)(3)(A)
			 of the Social Security Act (42 U.S.C. 1395i(k)(3)(A)) is amended—
						(1)in clause
			 (i)—
							(A)in subclause (IV),
			 by striking 2009, and 2010 and inserting and
			 2009; and
							(B)by amending
			 subclause (V) to read as follows:
								
									(V)for each fiscal year after fiscal year
				2009, $300,000,000.
									;
				and
							(2)in clause
			 (ii)—
							(A)in subclause (IX),
			 by striking 2009, and 2010 and inserting and
			 2009; and
							(B)in subclause (X),
			 by striking 2010 and inserting 2009 and by
			 inserting before the period at the end the following: , plus the amount
			 by which the amount made available under clause (i)(V) for fiscal year 2010
			 exceeds the amount made available under clause (i)(IV) for 2009.
							(b)OIG
			 fundingThere are authorized
			 to be appropriated for each of fiscal years 2010 through 2019 $100,000,000 for
			 the Office of the Inspector General of the Department of Health and Human
			 Services for fraud prevention activities under the Medicare and Medicaid
			 programs.
					602.Increased civil
			 money penalties and criminal fines for Medicare fraud and abuse
					(a)Increased civil
			 money penaltiesSection 1128A
			 of the Social Security Act (42 U.S.C. 1320a–7a) is amended—
						(1)in subsection (a), in the flush matter
			 following paragraph (7)—
							(A)by striking $10,000 each
			 place it appears and inserting $20,000;
							(B)by striking
			 $15,000 and inserting $30,000; and
							(C)by striking
			 $50,000 and inserting $100,000; and
							(2)in subsection (b)—
							(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $2,000 and inserting $4,000;
							(B)in paragraph (2),
			 by striking $2,000 and inserting $4,000;
			 and
							(C)in paragraph
			 (3)(A)(i), by striking $5,000 and inserting
			 $10,000.
							(b)Increased
			 Criminal FinesSection 1128B of the Social Security Act (42
			 U.S.C. 1320a–7b) is amended—
						(1)in subsection (a),
			 in the flush matter following paragraph (6)—
							(A)by striking
			 $25,000 and inserting $100,000; and
							(B)by striking
			 $10,000 and inserting $20,000;
							(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
							(B)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000;
							(3)in subsection (c),
			 by striking $25,000 and inserting
			 $100,000;
						(4)in subsection (d),
			 in the second flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
						(5)in subsection (e),
			 by striking $2,000 and inserting $4,000.
						(c)Effective
			 DateThe amendments made by this section shall apply to civil
			 money penalties and fines imposed for actions taken on or after the date of
			 enactment of this Act.
					603.Increased
			 sentences for felonies involving Medicare fraud and abuse
					(a)False Statements
			 and RepresentationsSection 1128B(a) of the Social Security Act
			 (42 U.S.C. 1320a–7b(a)) is amended, in clause (i) of the flush matter following
			 paragraph (6), by striking not more than 5 years and inserting
			 not more than 10 years.
					(b)Anti-KickbackSection
			 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended—
						(1)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking not more
			 than 5 years and inserting not more than 10 years;
			 and
						(2)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking not more
			 than 5 years and inserting not more than 10
			 years.
						(c)False Statement
			 or Representation With Respect to Conditions or Operations of
			 FacilitiesSection 1128B(c) of the Social Security Act (42 U.S.C.
			 1320a–7b(c)) is amended by striking not more than 5 years and
			 inserting not more than 10 years.
					(d)Excess
			 ChargesSection 1128B(d) of the Social Security Act (42 U.S.C.
			 1320a–7b(d)) is amended, in the second flush matter following subparagraph (B),
			 by striking not more than 5 years and inserting not more
			 than 10 years.
					(e)Effective
			 DateThe amendments made by this section shall apply to criminal
			 penalties imposed for actions taken on or after the date of enactment of this
			 Act.
					604.Illegal
			 distribution of a Medicare or Medicaid beneficiary identification or provider
			 numberSection 1128B(b) of the
			 Social Security Act (42 U.S.C.
			 1320a–7b(b)), as amended by section 4(b), is amended by adding at the end the
			 following:
					
						(5)Whoever knowingly, intentionally, and
				with the intent to defraud purchases, sells or distributes, or arranges for the
				purchase, sale, or distribution of two or more Medicare or Medicaid beneficiary
				identification numbers or provider numbers shall be imprisoned for not more
				than three years or fined under title 18, United States Code (or, if greater,
				an amount equal to the monetary loss to the Federal and any State government as
				a result of such acts), or
				both.
						.
				605.Use of
			 technology for real-time data reviewTitle XVIII of the Social Security Act is
			 amended by adding at the end the following new section:
					
						1899.Use of technology for real-time data review
		  (a)In generalThe Secretary shall establish procedures
				for the use of technology (including front-end, pre-payment technology similar
				to that used by hedge funds, investment funds, and banks) to provide real-time
				data analysis of claims for payment under this title to identify and
				investigate unusual billing or order practices under this title that could
				indicate fraud or abuse.
							(b)Competitive biddingThe procedures established under subsection
				(a) shall ensure that the implementation of such technology is conducted
				through a competitive bidding
				process.
							.
				BState transparency
			 plan portal
				611.Providing
			 information on health coverage options and health care providers
					(a)State-Based
			 portalA State (by itself or
			 jointly with other States) may contract with a private entity to establish a
			 Health Plan and Provider Portal website (referred to in this section as a
			 plan portal) for the purposes of providing standardized
			 information—
						(1)on health
			 insurance plans that have been certified to be available for purchase in that
			 State; and
						(2)on price and quality information on health
			 care providers (including physicians, hospitals, and other health care
			 institutions).
						(b)Pilot
			 program
						(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act the Secretary of Health and
			 Human Services shall work with States to establish no later than 2011,
			 consistent with this title, a website that will serve as a pilot program for a
			 national portal for information structured in a manner so individuals may
			 directly link to the State plan portal for the State in which they
			 reside.
						(2)Contracts with
			 StateThe Secretary shall
			 enter into contracts with States, in a number and distribution determined by
			 the Secretary, to develop State plan portals that follow the applicable
			 standards and regulations under this section.
						(3)Common standards
			 for plan portals
							(A)In
			 generalIn connection with such website, the Secretary shall
			 establish standards for interoperability and consistency for State plan portals
			 so that individuals can access and view information in a similar manner on plan
			 portals of different States. Such standards shall include standard definitions
			 for health insurance plan benefits so that individuals can accurately compare
			 health insurance plans within such portals and standards for the inclusion of
			 information described in subsection (c).
							(B)ConsultationThe Secretary shall consult with a group
			 consisting of a balanced representation of the critical stakeholders (including
			 States, health insurance issuers, the National Association of Insurance
			 Commissioners, qualified health care provider-based entities (including
			 physicians, hospitals, and other health care institutions), and a standards
			 development organization) to develop such standards.
							(C)Issuance
								(i)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Secretary shall issue,
			 by regulation, after notice and opportunity for public comment, standards that
			 are consistent with the recommendations made by the group under subparagraph
			 (B).
								(ii)DisseminationThe Secretary shall broadly disseminate the
			 standards so issued.
								(D)ReviewOne year after the date of establishment of
			 the pilot program under this subsection, the Secretary, in consultation with
			 stakeholder group described in subparagraph (B), shall review the standards
			 established and make such changes in such standards as may be
			 appropriate.
							(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such amounts as may be necessary for—
							(A)the development
			 and operation of the national website under this subsection; and
							(B)contracts with
			 States under paragraph (2) to assist in the development and initial operation
			 of plan portals in accordance with standards established under paragraph (3)
			 and other applicable provisions of this section.
							(c)Information in
			 plan portalsThe standards
			 for plan portals under subsection (b)(3) shall include the following:
						(1)Health insurance
			 informationEach plan portal shall meet the following
			 requirements with respect to information on health insurance plans:
							(A)The plan portal
			 shall present complete information on the costs and benefits of health
			 insurance plans (including information on monthly premium, copayments,
			 deductibles, and covered benefits) in a uniform manner that—
								(i)uses
			 the standard definitions developed under subsection (b)(3); and
								(ii)is
			 designed to allow consumers to easily compare such plans.
								(B)The plan portal
			 shall be available on the Internet and accessible to all individuals in the
			 United States.
							(C)The plan portal
			 shall allow consumers to search and sort data on the health insurance plans in
			 the plan portal on criteria such as coverage of specific benefits (such as
			 coverage of disease management services or pediatric care services), as well as
			 data available respecting quality of plans.
							(D)The plan portal
			 shall meet all relevant State laws and regulations, including laws and
			 regulations related to the marketing of insurance products.
							(E)Notwithstanding subsection (d)(1), the plan
			 portal shall provide information to individuals who are eligible for the
			 Medicaid program under title XIX of the Social Security Act or State Children’s
			 Health Insurance Program under title XXI of such Act by including information
			 on options, eligibility, and how to enroll through providing a link to a
			 website maintained with respect to such State programs.
							(F)The plan portal shall provide support to
			 individuals who are eligible for tax credits and deductions under the
			 amendments made by this Act to enhance such individual’s ability to access such
			 credits and deductions.
							(G)The plan portal
			 shall allow consumers to access quality data on providers as made available
			 through a website once that data is available.
							(2)Provider
			 informationEach plan portal
			 shall meet the following requirements with respect to information on health
			 care providers:
							(A)Identifying and
			 licensure information.
							(B)Self-pay prices
			 charged, including variation in such prices.
							For purposes
			 of subparagraph (B), the term self-pay price means the price
			 charged by a provider to individuals for items or services where the price is
			 not established or negotiated through a health care program or third
			 party.(3)Tax credit and
			 deduction informationEach plan portal shall also include
			 information on tax credits and deductions that may be available for purpose of
			 qualified health plans.
						(4)Inclusion of
			 quality informationThe Secretary, after collaboration with
			 States and health care providers (including practicing physicians, hospitals,
			 and other health care institutions), shall submit to Congress recommendations
			 on how to include on plan portals information on performance-based quality
			 measures obtained under section 612.
						(d)Prohibitions
						(1)Direct
			 EnrollmentA plan portal may not directly enroll individuals in
			 health insurance plans or under a State Medicaid plan or a State children’s
			 health insurance plan.
						(2)Conflicts of
			 interest
							(A)CompaniesA
			 health insurance issuer offering a health insurance plan through a plan portal
			 may not—
								(i)be
			 the private entity developing and maintaining a plan portal under this section;
			 or
								(ii)have an ownership
			 interest in such private entity or in the plan portal.
								(B)IndividualsAn individual employed by a health
			 insurance issuer offering a health insurance plan through a plan portal may not
			 serve as a director or officer for—
								(i)the
			 private entity developing and maintaining a plan portal under this section;
			 or
								(ii)the
			 plan portal.
								(e)ConstructionNothing
			 in this section shall be construed to prohibit health insurance brokers and
			 agents from—
						(1)utilizing the plan
			 portal for any purpose; or
						(2)marketing or
			 offering health insurance products.
						(f)State
			 definedIn this section, the term State has the
			 meaning given such term for purposes of title XIX of the Social Security
			 Act.
					612.Establishment
			 of performance-based quality measuresNot later than January 1, 2010, the
			 Secretary of Health and Human Services shall submit to Congress a proposal for
			 a formalized process for the development of performance-based quality measures
			 that could be applied to physicians' services under the Medicare program. Such
			 proposal shall be in concert and agreement with the Physician Consortium for
			 Performance Improvement and shall only utilize measures agreed upon by each
			 physician specialty organization.
				CMedicare
			 Accountable Care Organization demonstration program
				621.Medicare
			 Accountable Care Organization demonstration program
					(a)Establishment
						(1)In
			 generalIn order to promote innovative care coordination and
			 delivery that is cost-effective, the Secretary of Health and Human Services (in
			 this section referred to as the Secretary) shall conduct a
			 demonstration program under the Medicare program under which—
							(A)groups of
			 providers meeting certain criteria may work together to manage and coordinate
			 care for Medicare fee-for-service beneficiaries through an Accountable Care
			 Organization (in this section referred to as an ACO); and
							(B)providers in
			 participating ACOs are eligible for bonuses based on performance.
							(2)Medicare
			 fee-for-service beneficiary definedIn this section, the term
			 Medicare fee-for-service beneficiary means an individual who is
			 enrolled in the original Medicare fee-for-service program under parts A and B
			 of title XVIII of the Social Security Act and not enrolled in an MA plan under
			 part C of such title.
						(b)Eligible
			 ACOs
						(1)In
			 generalSubject to paragraph (2), the following provider groups
			 are eligible to participate as ACOs under the demonstration program under this
			 section:
							(A)Physicians in
			 group practice arrangements.
							(B)Networks of
			 individual physician practices.
							(C)Partnerships or
			 joint venture arrangements between hospitals and physicians.
							(D)Partnerships or
			 joint ventures, which may include pharmacists providing medication therapy
			 management.
							(E)Hospitals
			 employing physicians.
							(F)Integrated
			 delivery systems.
							(G)Community-based
			 coalitions of providers.
							(2)RequirementsAn
			 ACO shall meet the following requirements:
							(A)The ACO shall have
			 a formal legal structure that would allow the organization to receive and
			 distribute bonuses to participating providers.
							(B)The ACO shall
			 include the primary care providers of at least 5,000 Medicare fee-for-service
			 beneficiaries.
							(C)The ACO shall be
			 willing to become accountable for the overall care of the Medicare
			 fee-for-service beneficiaries.
							(D)The ACO shall
			 provide the Secretary with a list of primary care and specialist physicians
			 participating in the ACO to support the beneficiary assignment, implementation
			 of performance measures, and the determination of bonus payments under the
			 demonstration program.
							(E)The ACO shall have
			 in place contracts with a core group of key specialist physicians, a leadership
			 and management structure, and processes to promote evidence-based medicine and
			 to coordinate care.
							(c)Assignment of
			 Medicare fee-for-service beneficiaries
						(1)In
			 generalUnder the demonstration program under this section, each
			 Medicare fee-for-service Medicare beneficiary shall be automatically assigned
			 to a primary care provider. Such assignment shall be based on the physician
			 from whom the beneficiary received the most primary care in the preceding
			 year.
						(2)Beneficiaries
			 may continue to see providers outside of the ACOUnder the
			 demonstration program under this section, a Medicare fee-for-service Medicare
			 beneficiary may continue to see providers in and outside of the ACO to which
			 they have been assigned.
						(d)Bonus
			 payments
						(1)In
			 generalUnder the demonstration program, Medicare payments shall
			 continue to be made to providers under the original Medicare fee-for-service
			 program in the same manner as they would otherwise be made except that a
			 participating ACO is eligible for bonuses if—
							(A)it meets certain
			 quality performance measures; and
							(B)spending for their
			 Medicare fee-for-service beneficiaries meets the requirement under paragraph
			 (3).
							(2)QualityUnder
			 the demonstration program under this section, providers meet the requirement
			 under paragraph (1)(A) if they generally follow consensus-based guidelines
			 established by non-government professional medical societies. Patient
			 satisfaction and risk-adjusted outcomes shall be determined through an
			 independent entity with medical expertise.
						(3)Requirement
			 relating to spending
							(A)In
			 generalAn ACO shall only be eligible to receive a bonus payment
			 if the average Medicare expenditures under the ACO for Medicare fee-for-service
			 beneficiaries over a two-year period is at least 2 percent below the average
			 benchmark for the corresponding two-year period. The benchmark for each ACO
			 shall be set using the most recent three years of total per-beneficiary
			 spending for Medicare fee-for-service beneficiaries assigned to the ACO. Such
			 benchmark shall be updated by the projected rate of growth in national per
			 capita spending for the original Medicare fee-for-service program, as projected
			 (using the most recent three years of data) by the Chief Actuary of the Centers
			 for Medicare & Medicaid Services.
							(4)Amount of bonus
			 paymentsThe amount of the bonus payment to a participating ACO
			 shall be one-half of the percentage point difference between the two-year
			 average of their patients’ Medicare expenditures and 98 percent of the two-year
			 average benchmark. The bonus amount, in dollars, shall be equal to the bonus
			 share multiplied by the benchmark for the most recent year.
						(5)LimitationBonus
			 payments may only be made to an ACO if the primary care provider to which the
			 Medicare fee-for-service beneficiary has been assigned under subsection (c)
			 elects to participate in such ACO.
						(e)Waiver
			 authorityThe Secretary may waive such requirements of titles XI
			 and XVIII of the Social Security Act (42 U.S.C. 1301 et seq.; 1395 et seq.) as
			 may be appropriate for the purpose of carrying out the demonstration program
			 under this section.
					(f)ReportUpon
			 completion of the demonstration program under this section, the Secretary shall
			 submit to Congress a report on the program together with such recommendations
			 as the Secretary determines appropriate.
					DRepeal of Unused
			 Stimulus Funds
				631.Rescission and
			 repeal in ARRA
					(a)RescissionOf
			 the discretionary appropriations made available in division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), all unobligated
			 balances are rescinded.
					(b)RepealSubtitles
			 B and C of title II and titles III through VII of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5) are repealed.
					
